     Case 1:19-cv-00496-NONE-EPG Document 40 Filed 07/12/21 Page 1 of 61

     STROOCK & STROOCK & LAVAN LLP
1    ARJUN P. RAO (State Bar No. 265347)
     MARCOS D. SASSO (State Bar No. 228905)
2    NAMI R. KANG (State Bar No. 227954)
     2029 Century Park East, 18th Floor
3    Los Angeles, CA 90067-3086
     Telephone: 310.556.5800
4    Facsimile: 310.556.5959
     Email:     lacalendar@stroock.com
5
     Attorneys for Defendant and Counterclaimant
6     CITIBANK, N.A.
7
8                            UNITED STATES DISTRICT COURT
9                          EASTERN DISTRICT OF CALIFORNIA
10
11   MICHAEL N. ANHAR,                  )           Case No. 1:19-cv-00496-LJO-EPG
12                                      )
                      Plaintiff,        )
13                                      )           CITIBANK, N.A.’S (1) ANSWER TO
           v.                           )           COMPLAINT AND AFFIRMATIVE
14                                      )           DEFENSES , AND (2)
     CITIBANK, N.A., subsidiary of bank )           COUNTERCLAIM OF
15   holding company Citigroup Inc.,                COUNTERCLAIMANT CITIBANK,
                                        )
16                                                  N.A.
                      Defendant.        )
17   _________________________________ )
                                        )
18   CITIBANK, N.A.,                    )           Action Filed:    April 17, 2019
                                        )           Trial Date:      N/A
19                    Counterclaimant,  )
20                                      )
           v.                           )
21                                      )
     MICHAEL N. ANHAR,                  )
22
                                        )
23                    Counterdefendant. )
24
25
26
27
28
           CITIBANK, N.A.’S ANSWER TO COMPLAINT AND AFFIRMATIVE DEFENSES AND COUNTERCLAIM
                                                                  Case No. 1:19-cv-00496-LJO-EPG
     LA 52596494
     LA 52596494
                                                                          Case 1:19-cv-00496-NONE-EPG Document 40 Filed 07/12/21 Page 2 of 61


                                                                     1             Defendant Citibank, N.A. (“Citibank”) hereby answers the Complaint filed by
                                                                     2    plaintiff Michael N. Anhar (“Plaintiff”) as follows:
                                                                     3    I.       OVERVIEW
                                                                     4             1.    Answering Paragraph 1 of the Complaint, denied.
                                                                     5    II.      JURISDICTION & VENUE
                                                                     6             2.    Answering Paragraph 2 of the Complaint, Citibank does not challenge
                                                                     7    jurisdiction for purposes of this action only. Except as stated, Citibank denies that it
                                                                     8    violated the Truth in Lending Act, Fair Credit Billing Act, and breach of contract and
                                                                     9    denies that Plaintiff is entitled to any relief whatsoever.
                                                                                   3.    Answering Paragraph 3 of the Complaint, Citibank does not challenge
STROOCK & STROOCK & LAVAN LLP




                                                                     10
                                                                     11   venue for purposes of this action only, but denies any liability to Plaintiff and denies
                                Los Angeles, California 90067-3086




                                                                     12   that Plaintiff is entitled to any relief whatsoever from Citibank.
                                     2029 Century Park East




                                                                     13   III.     THE PARTIES
                                                                     14            4.    Answering Paragraph 4 of the Complaint, Citibank states that there are
                                                                     15   no allegations in Paragraph 4 directed at Citibank and, therefore, no response is
                                                                     16   required. To the extent a response is required, Citibank lacks knowledge or
                                                                     17   information at this time sufficient to form a belief as to the truth of the allegations
                                                                     18   contained therein and, on that basis, denies the allegations contained therein.
                                                                     19            5.    Answering Paragraph 5 of the Complaint, Citibank states that it is a
                                                                     20   national bank located in Sioux Falls, South Dakota, and a subsidiary of Citigroup
                                                                     21   Inc. Except as stated, Citibank denies the allegations.
                                                                     22   IV.      STATEMENT OF THE CASE
                                                                     23            6.    Answering Paragraph 6 of the Complaint, denied.
                                                                     24            7.    Answering Paragraph 7 of the Complaint, denied.
                                                                     25            8.    Answering Paragraph 8 of the Complaint, denied.
                                                                     26            9.    Answering Paragraph 9 of the Complaint, Citibank states that the
                                                                     27   contents of the letter dated September 10, 2018 speaks for itself. Except as stated,
                                                                     28                                                -1-
                                                                                 CITIBANK, N.A.’S ANSWER TO COMPLAINT AND AFFIRMATIVE DEFENSES AND COUNTERCLAIM
                                                                                                                                        Case No. 1:19-cv-00496-LJO-EPG
                                                                          LA 52596494
                                                                          Case 1:19-cv-00496-NONE-EPG Document 40 Filed 07/12/21 Page 3 of 61


                                                                     1    Citibank denies the allegations, any liability to Plaintiff and that Plaintiff is entitled
                                                                     2    to any relief whatsoever from Citibank.
                                                                     3            10.   Answering Paragraph 10 of the Complaint, denied.
                                                                     4            11.   Answering Paragraph 11 of the Complaint, denied.
                                                                     5    V.      STATEMENT OF FACTS
                                                                     6            A.    2006
                                                                     7            12.   Answering Paragraph 12 of the Complaint, Citibank admits that Plaintiff
                                                                     8    opened a credit card (currently ending in 2558) on or about August 16, 2006 (the
                                                                     9    “Account”), and the Account is charged-off due to Plaintiff’s failure to pay. Except
                                                                          as expressly admitted, Citibank lacks knowledge or information at this time
STROOCK & STROOCK & LAVAN LLP




                                                                     10
                                                                     11   sufficient to form a belief as to the truth of the allegations contained in Paragraph 12
                                Los Angeles, California 90067-3086




                                                                     12   and, on that basis, denies the allegations contained in Paragraph 12.
                                     2029 Century Park East




                                                                     13           B.    2016
                                                                     14           13.   Answering Paragraph 13 of the Complaint, Citibank admits Plaintiff
                                                                     15   was mailed a Card Agreement on or about October 23, 2016.
                                                                     16           14.   Answering Paragraph 14 of the Complaint, Citibank received a letter
                                                                     17   from Plaintiff opting out of the arbitration agreement applicable to the Account.
                                                                     18   Except as stated, Citibank lacks knowledge or information at this time sufficient to
                                                                     19   form a belief as to the truth of the allegations contained in Paragraph 14 and, on that
                                                                     20   basis, denies the allegations contained in Paragraph 14.
                                                                     21           15.   Answering Paragraph 15 of the Complaint, Citibank sent Plaintiff a
                                                                     22   letter dated November 10, 2016. The contents of the letter speak for themselves.
                                                                     23           C.    2018
                                                                     24                 i.     May
                                                                     25           16.   Answering Paragraph 16 of the Complaint, Citibank lacks knowledge or
                                                                     26   information at this time sufficient to form a belief as to the truth of the allegations
                                                                     27
                                                                     28                                               -2-
                                                                                CITIBANK, N.A.’S ANSWER TO COMPLAINT AND AFFIRMATIVE DEFENSES AND COUNTERCLAIM
                                                                                                                                       Case No. 1:19-cv-00496-LJO-EPG
                                                                          LA 52596494
                                                                          Case 1:19-cv-00496-NONE-EPG Document 40 Filed 07/12/21 Page 4 of 61


                                                                     1    contained in Paragraph 16 and, on that basis, denies the allegations contained in
                                                                     2    Paragraph 16.
                                                                     3                  ii.    June
                                                                     4            17.   Answering Paragraph 17 of the Complaint, Citibank states that Plaintiff
                                                                     5    was sent a monthly billing statement for the Account for the billing period ending
                                                                     6    June 22, 2018, and the statement speaks for itself. Except as stated, denied.
                                                                     7                  iii.   July
                                                                     8            18.   Answering Paragraph 18 of the Complaint, Citibank states that Plaintiff
                                                                     9    was sent a monthly billing statement for the Account for the billing period ending
                                                                          July 23, 2018, and the statement speaks for itself. Except as stated, denied.
STROOCK & STROOCK & LAVAN LLP




                                                                     10
                                                                     11                 iv.    August
                                Los Angeles, California 90067-3086




                                                                     12           19.   Answering Paragraph 19 of the Complaint, Citibank states that Plaintiff
                                     2029 Century Park East




                                                                     13   was sent a monthly billing statement for the Account for the billing period ending
                                                                     14   August 22, 2018, and the statement speaks for itself. Except as stated, denied.
                                                                     15           20.   Answering Paragraph 20 of the Complaint, Citibank lacks knowledge or
                                                                     16   information at this time sufficient to form a belief as to the truth of the allegations
                                                                     17   contained in Paragraph 20 and, on that basis, denies the allegations contained in
                                                                     18   Paragraph 20.
                                                                     19           21.   Answering Paragraph 21 of the Complaint, Citibank lacks knowledge or
                                                                     20   information at this time sufficient to form a belief as to the truth of the allegations
                                                                     21   contained in Paragraph 21 and, on that basis, denies the allegations contained in
                                                                     22   Paragraph 21.
                                                                     23           22.   Answering Paragraph 22 of the Complaint, Citibank lacks knowledge or
                                                                     24   information at this time sufficient to form a belief as to the truth of the allegations
                                                                     25   contained in Paragraph 22 and, on that basis, denies the allegations contained in
                                                                     26   Paragraph 22.
                                                                     27
                                                                     28                                               -3-
                                                                                CITIBANK, N.A.’S ANSWER TO COMPLAINT AND AFFIRMATIVE DEFENSES AND COUNTERCLAIM
                                                                                                                                       Case No. 1:19-cv-00496-LJO-EPG
                                                                          LA 52596494
                                                                          Case 1:19-cv-00496-NONE-EPG Document 40 Filed 07/12/21 Page 5 of 61


                                                                     1            23.   Answering Paragraph 23 of the Citibank lacks knowledge or
                                                                     2    information at this time sufficient to form a belief as to the truth of the allegations
                                                                     3    contained in Paragraph 23 and, on that basis, denies the allegations contained in
                                                                     4    Paragraph 23.
                                                                     5            24.   Answering Paragraph 24 of the Complaint, Citibank lacks knowledge or
                                                                     6    information at this time sufficient to form a belief as to the truth of the allegations
                                                                     7    contained in Paragraph 24 and, on that basis, denies the allegations contained in
                                                                     8    Paragraph 24.
                                                                     9            25.   Answering Paragraph 25 of the Complaint, Citibank lacks knowledge or
                                                                          information at this time sufficient to form a belief as to the truth of the allegations
STROOCK & STROOCK & LAVAN LLP




                                                                     10
                                                                     11   contained in Paragraph 25 and, on that basis, denies the allegations contained in
                                Los Angeles, California 90067-3086




                                                                     12   Paragraph 25.
                                     2029 Century Park East




                                                                     13           26.   Answering Paragraph 26 of the Complaint, Citibank lacks knowledge or
                                                                     14   information at this time sufficient to form a belief as to the truth of the allegations
                                                                     15   contained in Paragraph 26 and, on that basis, denies the allegations contained in
                                                                     16   Paragraph 26.
                                                                     17           27.   Answering Paragraph 27 of the Complaint, Citibank lacks knowledge or
                                                                     18   information at this time sufficient to form a belief as to the truth of the allegations
                                                                     19   contained therein and, on that basis, denies the allegations contained therein.
                                                                     20                 v.     September
                                                                     21           28.   Answering Paragraph 28 of the Complaint, Citibank states that a letter
                                                                     22   dated September 10, 2018 was sent to Plaintiff, and the contents of the letter are set
                                                                     23   forth in the letter. Except as stated, denied.
                                                                     24           29.   Answering Paragraph 29 of the Complaint, Citibank lacks knowledge or
                                                                     25   information at this time sufficient to form a belief as to the truth of the allegations
                                                                     26   contained in Paragraph 29 and, on that basis, denies the allegations contained in
                                                                     27   Paragraph 29.
                                                                     28                                               -4-
                                                                                CITIBANK, N.A.’S ANSWER TO COMPLAINT AND AFFIRMATIVE DEFENSES AND COUNTERCLAIM
                                                                                                                                       Case No. 1:19-cv-00496-LJO-EPG
                                                                          LA 52596494
                                                                          Case 1:19-cv-00496-NONE-EPG Document 40 Filed 07/12/21 Page 6 of 61


                                                                     1            30.   Answering Paragraph 30 of the Complaint, Citibank lacks knowledge or
                                                                     2    information at this time sufficient to form a belief as to the truth of the allegations
                                                                     3    contained in Paragraph 30 and, on that basis, denies the allegations contained in
                                                                     4    Paragraph 30.
                                                                     5            31.   Answering Paragraph 31 of the Complaint, Citibank lacks knowledge or
                                                                     6    information at this time sufficient to form a belief as to the truth of the allegations
                                                                     7    contained in Paragraph 31 and, on that basis, denies the allegations contained in
                                                                     8    Paragraph 31.
                                                                     9            32.   Answering Paragraph 32 of the Complaint, Citibank states that Plaintiff
                                                                          was sent a monthly billing statement for the Account for the billing period ending
STROOCK & STROOCK & LAVAN LLP




                                                                     10
                                                                     11   September 24, 2018, and the statement speaks for itself. Except as stated, denied
                                Los Angeles, California 90067-3086




                                                                     12           33.   Answering Paragraph 33 of the Complaint, Citibank states that a letter
                                     2029 Century Park East




                                                                     13   dated September 25, 2018 was sent to Plaintiff, and the contents of the letter are set
                                                                     14   forth in the letter. Except as stated, denied.
                                                                     15           34.   Answering Paragraph 34 of the Complaint, Citibank lacks knowledge or
                                                                     16   information at this time sufficient to form a belief as to the truth of the allegations
                                                                     17   contained in Paragraph 34 and, on that basis, denies the allegations contained in
                                                                     18   Paragraph 34.
                                                                     19           35.   Answering Paragraph 35 of the Complaint, Citibank lacks knowledge or
                                                                     20   information at this time sufficient to form a belief as to the truth of the allegations
                                                                     21   contained in Paragraph 35 and, on that basis, denies the allegations contained in
                                                                     22   Paragraph 35.
                                                                     23           36.   Answering Paragraph 36 of the Complaint, Citibank lacks knowledge or
                                                                     24   information at this time sufficient to form a belief as to the truth of the allegations
                                                                     25   contained in Paragraph 36 and, on that basis, denies the allegations contained in
                                                                     26   Paragraph 36.
                                                                     27                 vi.    October
                                                                     28                                               -5-
                                                                                CITIBANK, N.A.’S ANSWER TO COMPLAINT AND AFFIRMATIVE DEFENSES AND COUNTERCLAIM
                                                                                                                                       Case No. 1:19-cv-00496-LJO-EPG
                                                                          LA 52596494
                                                                          Case 1:19-cv-00496-NONE-EPG Document 40 Filed 07/12/21 Page 7 of 61


                                                                     1            37.   Answering Paragraph 37 of the Complaint, Citibank lacks knowledge or
                                                                     2    information at this time sufficient to form a belief as to the truth of the allegations
                                                                     3    contained in Paragraph 37 and, on that basis, denies the allegations contained in
                                                                     4    Paragraph 37.
                                                                     5            38.   Answering Paragraph 38 of the Complaint, Citibank lacks knowledge or
                                                                     6    information at this time sufficient to form a belief as to the truth of the allegations
                                                                     7    contained in Paragraph 38 and, on that basis, denies the allegations contained in
                                                                     8    Paragraph 38.
                                                                     9            39.   Answering Paragraph 39 of the Complaint, Citibank lacks knowledge or
                                                                          information at this time sufficient to form a belief as to the truth of the allegations
STROOCK & STROOCK & LAVAN LLP




                                                                     10
                                                                     11   contained in Paragraph 39 and, on that basis, denies the allegations contained in
                                Los Angeles, California 90067-3086




                                                                     12   Paragraph 39.
                                     2029 Century Park East




                                                                     13           40.   Answering Paragraph 40 of the Complaint, Citibank lacks knowledge or
                                                                     14   information at this time sufficient to form a belief as to the truth of the allegations
                                                                     15   contained in Paragraph 40 and, on that basis, denies the allegations contained in
                                                                     16   Paragraph 40.
                                                                     17           41.   Answering Paragraph 41 of the Complaint, Citibank lacks knowledge or
                                                                     18   information at this time sufficient to form a belief as to the truth of the allegations
                                                                     19   contained in Paragraph 41 and, on that basis, denies the allegations contained in
                                                                     20   Paragraph 41.
                                                                     21           42.   Answering Paragraph 42 of the Complaint, Citibank lacks knowledge or
                                                                     22   information at this time sufficient to form a belief as to the truth of the allegations
                                                                     23   contained in Paragraph 42 and, on that basis, denies the allegations contained in
                                                                     24   Paragraph 42.
                                                                     25           43.   Answering Paragraph 43 of the Complaint, Citibank states that Plaintiff
                                                                     26   was sent a monthly billing statement for the Account for the billing period ending
                                                                     27   October 22, 2018, and the statement speaks for itself. Except as stated, denied
                                                                     28                                               -6-
                                                                                CITIBANK, N.A.’S ANSWER TO COMPLAINT AND AFFIRMATIVE DEFENSES AND COUNTERCLAIM
                                                                                                                                       Case No. 1:19-cv-00496-LJO-EPG
                                                                          LA 52596494
                                                                          Case 1:19-cv-00496-NONE-EPG Document 40 Filed 07/12/21 Page 8 of 61


                                                                     1            44.   Answering Paragraph 44 of the Complaint, Citibank lacks knowledge or
                                                                     2    information at this time sufficient to form a belief as to the truth of the allegations
                                                                     3    contained in Paragraph 44 and, on that basis, denies the allegations contained in
                                                                     4    Paragraph 44.
                                                                     5            45.   Answering Paragraph 45 of the Complaint, Citibank lacks knowledge or
                                                                     6    information at this time sufficient to form a belief as to the truth of the allegations
                                                                     7    contained in Paragraph 45 and, on that basis, denies the allegations contained in
                                                                     8    Paragraph 45.
                                                                     9            46.   Answering Paragraph 46 of the Complaint, Citibank lacks knowledge or
                                                                          information at this time sufficient to form a belief as to the truth of the allegations
STROOCK & STROOCK & LAVAN LLP




                                                                     10
                                                                     11   contained in Paragraph 46 and, on that basis, denies the allegations contained in
                                Los Angeles, California 90067-3086




                                                                     12   Paragraph 46.
                                     2029 Century Park East




                                                                     13           47.   Answering Paragraph 47 of the Complaint, Citibank lacks knowledge or
                                                                     14   information at this time sufficient to form a belief as to the truth of the allegations
                                                                     15   contained in Paragraph 47 and, on that basis, denies the allegations contained in
                                                                     16   Paragraph 47.
                                                                     17                 vii.   November
                                                                     18           48.   Answering Paragraph 48 of the Complaint, Citibank lacks knowledge or
                                                                     19   information at this time sufficient to form a belief as to the truth of the allegations
                                                                     20   contained in Paragraph 48 and, on that basis, denies the allegations contained in
                                                                     21   Paragraph 48.
                                                                     22           49.   Answering Paragraph 49 of the Complaint, Citibank states that Plaintiff
                                                                     23   was sent a monthly billing statement for the Account for the billing period ending
                                                                     24   November 22, 2018, and the statement speaks for itself. Except as stated, denied
                                                                     25           50.   Answering Paragraph 50 of the Complaint, Citibank lacks knowledge or
                                                                     26   information at this time sufficient to form a belief as to the truth of the allegations
                                                                     27
                                                                     28                                               -7-
                                                                                CITIBANK, N.A.’S ANSWER TO COMPLAINT AND AFFIRMATIVE DEFENSES AND COUNTERCLAIM
                                                                                                                                       Case No. 1:19-cv-00496-LJO-EPG
                                                                          LA 52596494
                                                                          Case 1:19-cv-00496-NONE-EPG Document 40 Filed 07/12/21 Page 9 of 61


                                                                     1    contained in Paragraph 50 and, on that basis, denies the allegations contained in
                                                                     2    Paragraph 50.
                                                                     3                  viii. December
                                                                     4            51.   Answering Paragraph 51 of the Complaint, Citibank lacks knowledge or
                                                                     5    information at this time sufficient to form a belief as to the truth of the allegations
                                                                     6    contained in Paragraph 51 and, on that basis, denies the allegations contained in
                                                                     7    Paragraph 51.
                                                                     8            52.   Answering Paragraph 52 of the Complaint, Citibank lacks knowledge or
                                                                     9    information at this time sufficient to form a belief as to the truth of the allegations
                                                                          contained in Paragraph 52 and, on that basis, denies the allegations contained in
STROOCK & STROOCK & LAVAN LLP




                                                                     10
                                                                     11   Paragraph 52.
                                Los Angeles, California 90067-3086




                                                                     12           53.   Answering Paragraph 53 of the Complaint, Citibank lacks knowledge or
                                     2029 Century Park East




                                                                     13   information at this time sufficient to form a belief as to the truth of the allegations
                                                                     14   contained in Paragraph 53 and, on that basis, denies the allegations contained in
                                                                     15   Paragraph 53.
                                                                     16           54.   Answering Paragraph 54 of the Complaint, Citibank states that Plaintiff
                                                                     17   was sent a monthly billing statement for the Account for the billing period ending
                                                                     18   December 24, 2018, and the statement speaks for itself. Except as stated, denied
                                                                     19           55.   Answering Paragraph 55 of the Complaint, Citibank lacks knowledge or
                                                                     20   information at this time sufficient to form a belief as to the truth of the allegations
                                                                     21   contained in Paragraph 55 and, on that basis, denies the allegations contained in
                                                                     22   Paragraph 55.
                                                                     23           56.   Answering Paragraph 56 of the Complaint, Citibank lacks knowledge or
                                                                     24   information at this time sufficient to form a belief as to the truth of the allegations
                                                                     25   contained in Paragraph 56 and, on that basis, denies the allegations contained in
                                                                     26   Paragraph 56.
                                                                     27
                                                                     28                                               -8-
                                                                                CITIBANK, N.A.’S ANSWER TO COMPLAINT AND AFFIRMATIVE DEFENSES AND COUNTERCLAIM
                                                                                                                                       Case No. 1:19-cv-00496-LJO-EPG
                                                                          LA 52596494
                                                                          Case 1:19-cv-00496-NONE-EPG Document 40 Filed 07/12/21 Page 10 of 61


                                                                     1             57.   Answering Paragraph 57 of the Complaint, Citibank lacks knowledge or
                                                                     2     information at this time sufficient to form a belief as to the truth of the allegations
                                                                     3     contained in Paragraph 57 and, on that basis, denies the allegations contained in
                                                                     4     Paragraph 57.
                                                                     5             58.   Answering Paragraph 58 of the Complaint, Citibank lacks knowledge or
                                                                     6     information at this time sufficient to form a belief as to the truth of the allegations
                                                                     7     contained in Paragraph 58 and, on that basis, denies the allegations contained in
                                                                     8     Paragraph 58.
                                                                     9             59.   Answering Paragraph 59 of the Complaint, Citibank lacks knowledge or
                                                                           information at this time sufficient to form a belief as to the truth of the allegations
STROOCK & STROOCK & LAVAN LLP




                                                                     10
                                                                     11    contained therein and, on that basis, denies the allegations contained therein.
                                Los Angeles, California 90067-3086




                                                                     12            60.   Answering Paragraph 60 of the Complaint, Citibank lacks knowledge or
                                     2029 Century Park East




                                                                     13    information at this time sufficient to form a belief as to the truth of the allegations
                                                                     14    contained therein and, on that basis, denies the allegations contained therein.
                                                                     15            61.   Answering Paragraph 61 of the Complaint, Citibank lacks knowledge or
                                                                     16    information at this time sufficient to form a belief as to the truth of the allegations
                                                                     17    contained therein and, on that basis, denies the allegations contained therein.
                                                                     18            62.   Answering Paragraph 62 of the Complaint, Citibank lacks knowledge or
                                                                     19    information at this time sufficient to form a belief as to the truth of the allegations
                                                                     20    contained therein and, on that basis, denies the allegations contained therein.
                                                                     21            D.    2019
                                                                     22                  i.     January
                                                                     23            63.   Answering Paragraph 63 of the Complaint, Citibank lacks knowledge or
                                                                     24    information at this time sufficient to form a belief as to the truth of the allegations
                                                                     25    contained therein and, on that basis, denies the allegations contained therein.
                                                                     26
                                                                     27
                                                                     28                                                -9-
                                                                                 CITIBANK, N.A.’S ANSWER TO COMPLAINT AND AFFIRMATIVE DEFENSES AND COUNTERCLAIM
                                                                                                                                        Case No. 1:19-cv-00496-LJO-EPG
                                                                           LA 52596494
                                                                          Case 1:19-cv-00496-NONE-EPG Document 40 Filed 07/12/21 Page 11 of 61


                                                                     1             64.   Answering Paragraph 64 of the Complaint, Citibank lacks knowledge or
                                                                     2     information at this time sufficient to form a belief as to the truth of the allegations
                                                                     3     contained therein and, on that basis, denies the allegations contained therein.
                                                                     4             65.   Answering Paragraph 65 of the Complaint, Citibank lacks knowledge or
                                                                     5     information at this time sufficient to form a belief as to the truth of the allegations
                                                                     6     contained therein and, on that basis, denies the allegations contained therein.
                                                                     7             66.   Answering Paragraph 66 of the Complaint, Citibank lacks knowledge or
                                                                     8     information at this time sufficient to form a belief as to the truth of the allegations
                                                                     9     contained therein and, on that basis, denies the allegations contained therein.
                                                                                   67.   Answering Paragraph 67 of the Complaint, Citibank lacks knowledge or
STROOCK & STROOCK & LAVAN LLP




                                                                     10
                                                                     11    information at this time sufficient to form a belief as to the truth of the allegations
                                Los Angeles, California 90067-3086




                                                                     12    contained in Paragraph 67 and, on that basis, denies the allegations contained in
                                     2029 Century Park East




                                                                     13    Paragraph 67.
                                                                     14            68.   Answering Paragraph 68 of the Complaint, Citibank lacks knowledge or
                                                                     15    information at this time sufficient to form a belief as to the truth of the allegations
                                                                     16    contained in Paragraph 68 and, on that basis, denies the allegations contained in
                                                                     17    Paragraph 68.
                                                                     18            69.   Answering Paragraph 69 of the Complaint, Citibank lacks knowledge or
                                                                     19    information at this time sufficient to form a belief as to the truth of the allegations
                                                                     20    contained in Paragraph 69 and, on that basis, denies the allegations contained in
                                                                     21    Paragraph 69.
                                                                     22            70.   Answering Paragraph 70 of the Complaint, Citibank lacks knowledge or
                                                                     23    information at this time sufficient to form a belief as to the truth of the allegations
                                                                     24    contained in Paragraph 70 and, on that basis, denies the allegations contained in
                                                                     25    Paragraph 70.
                                                                     26
                                                                     27
                                                                     28                                               - 10 -
                                                                                 CITIBANK, N.A.’S ANSWER TO COMPLAINT AND AFFIRMATIVE DEFENSES AND COUNTERCLAIM
                                                                                                                                        Case No. 1:19-cv-00496-LJO-EPG
                                                                           LA 52596494
                                                                          Case 1:19-cv-00496-NONE-EPG Document 40 Filed 07/12/21 Page 12 of 61


                                                                     1             71.   Answering Paragraph 71 of the Complaint, Citibank lacks knowledge or
                                                                     2     information at this time sufficient to form a belief as to the truth of the allegations
                                                                     3     contained therein and, on that basis, denies the allegations contained therein.
                                                                     4             72.   Answering Paragraph 72 of the Complaint, Citibank lacks knowledge or
                                                                     5     information at this time sufficient to form a belief as to the truth of the allegations
                                                                     6     contained therein and, on that basis, denies the allegations contained therein.
                                                                     7             73.   Answering Paragraph 73 of the Complaint, Citibank lacks knowledge or
                                                                     8     information at this time sufficient to form a belief as to the truth of the allegations
                                                                     9     contained in Paragraph 73 and, on that basis, denies the allegations contained in
                                                                           Paragraph 73.
STROOCK & STROOCK & LAVAN LLP




                                                                     10
                                                                     11            74.   Answering Paragraph 74 of the Complaint, Citibank lacks knowledge or
                                Los Angeles, California 90067-3086




                                                                     12    information at this time sufficient to form a belief as to the truth of the allegations
                                     2029 Century Park East




                                                                     13    contained in Paragraph 74 and, on that basis, denies the allegations contained in
                                                                     14    Paragraph 74.
                                                                     15            75.   Answering Paragraph 75 of the Complaint, Citibank lacks knowledge or
                                                                     16    information at this time sufficient to form a belief as to the truth of the allegations
                                                                     17    contained in Paragraph 75 and, on that basis, denies the allegations contained in
                                                                     18    Paragraph 75.
                                                                     19            76.   Answering Paragraph 76 of the Complaint, Citibank lacks knowledge or
                                                                     20    information at this time sufficient to form a belief as to the truth of the allegations
                                                                     21    contained in Paragraph 76 and, on that basis, denies the allegations contained in
                                                                     22    Paragraph 76.
                                                                     23            77.   Answering Paragraph 77 of the Complaint, Citibank lacks knowledge or
                                                                     24    information at this time sufficient to form a belief as to the truth of the allegations
                                                                     25    contained in Paragraph 77 and, on that basis, denies the allegations contained in
                                                                     26    Paragraph 77.
                                                                     27
                                                                     28                                               - 11 -
                                                                                 CITIBANK, N.A.’S ANSWER TO COMPLAINT AND AFFIRMATIVE DEFENSES AND COUNTERCLAIM
                                                                                                                                        Case No. 1:19-cv-00496-LJO-EPG
                                                                           LA 52596494
                                                                          Case 1:19-cv-00496-NONE-EPG Document 40 Filed 07/12/21 Page 13 of 61


                                                                     1             78.   Answering Paragraph 78 of the Complaint, Citibank states that Plaintiff
                                                                     2     was sent a monthly billing statement for the Account for the billing period ending
                                                                     3     January 22, 2019, and the statement speaks for itself. Except as stated, denied.
                                                                     4             79.   Answering Paragraph 79 of the Complaint, Citibank lacks knowledge or
                                                                     5     information at this time sufficient to form a belief as to the truth of the allegations
                                                                     6     contained in Paragraph 79 and, on that basis, denies the allegations contained in
                                                                     7     Paragraph 79.
                                                                     8             80.   Answering Paragraph 80 of the Complaint, Citibank lacks knowledge or
                                                                     9     information at this time sufficient to form a belief as to the truth of the allegations
                                                                           contained therein and, on that basis, denies the allegations contained therein.
STROOCK & STROOCK & LAVAN LLP




                                                                     10
                                                                     11                  ii.    February
                                Los Angeles, California 90067-3086




                                                                     12            81.   Answering Paragraph 81 of the Complaint, Citibank lacks knowledge or
                                     2029 Century Park East




                                                                     13    information at this time sufficient to form a belief as to the truth of the allegations
                                                                     14    contained therein and, on that basis, denies the allegations contained therein.
                                                                     15            82.   Answering Paragraph 82 of the Complaint, Citibank lacks knowledge or
                                                                     16    information at this time sufficient to form a belief as to the truth of the allegations
                                                                     17    contained therein and, on that basis, denies the allegations contained therein.
                                                                     18            83.   Answering Paragraph 83 of the Complaint, Citibank states that Plaintiff
                                                                     19    was sent a monthly billing statement for the Account for the billing period ending
                                                                     20    February 22, 2019, and the statement speaks for itself. Except as stated, denied.
                                                                     21            84.   Answering Paragraph 84 of the Complaint, Citibank lacks knowledge or
                                                                     22    information at this time sufficient to form a belief as to the truth of the allegations
                                                                     23    contained in Paragraph 84 and, on that basis, denies the allegations contained in
                                                                     24    Paragraph 84.
                                                                     25                  iii.   March
                                                                     26
                                                                     27
                                                                     28                                               - 12 -
                                                                                 CITIBANK, N.A.’S ANSWER TO COMPLAINT AND AFFIRMATIVE DEFENSES AND COUNTERCLAIM
                                                                                                                                        Case No. 1:19-cv-00496-LJO-EPG
                                                                           LA 52596494
                                                                          Case 1:19-cv-00496-NONE-EPG Document 40 Filed 07/12/21 Page 14 of 61


                                                                     1             85.   Answering Paragraph 85 of the Complaint, Citibank lacks knowledge or
                                                                     2     information at this time sufficient to form a belief as to the truth of the allegations
                                                                     3     contained therein and, on that basis, denies the allegations contained therein.
                                                                     4             86.   Answering Paragraph 86 of the Complaint, Citibank lacks knowledge or
                                                                     5     information at this time sufficient to form a belief as to the truth of the allegations
                                                                     6     contained in Paragraph 86 and, on that basis, denies the allegations contained in
                                                                     7     Paragraph 86.
                                                                     8             87.   Answering Paragraph 87 of the Complaint, Citibank lacks knowledge or
                                                                     9     information at this time sufficient to form a belief as to the truth of the allegations
                                                                           contained in Paragraph 87 and, on that basis, denies the allegations contained in
STROOCK & STROOCK & LAVAN LLP




                                                                     10
                                                                     11    Paragraph 87.
                                Los Angeles, California 90067-3086




                                                                     12            88.   Answering Paragraph 88 of the Complaint, Citibank lacks knowledge or
                                     2029 Century Park East




                                                                     13    information at this time sufficient to form a belief as to the truth of the allegations
                                                                     14    contained in Paragraph 88 and, on that basis, denies the allegations contained in
                                                                     15    Paragraph 88.
                                                                     16            89.   Answering Paragraph 89 of the Complaint, Citibank lacks knowledge or
                                                                     17    information at this time sufficient to form a belief as to the truth of the allegations
                                                                     18    contained therein and, on that basis, denies the allegations contained therein.
                                                                     19            90.   Answering Paragraph 90 of the Complaint, Citibank states that Plaintiff
                                                                     20    was sent a monthly billing statement for the Account for the billing period ending
                                                                     21    March 22, 2019, and the statement speaks for itself. Except as stated, denied.
                                                                     22            91.   Answering Paragraph 91 of the Complaint, Citibank lacks knowledge or
                                                                     23    information at this time sufficient to form a belief as to the truth of the allegations
                                                                     24    contained in Paragraph 91 and, on that basis, denies the allegations contained in
                                                                     25    Paragraph 91.
                                                                     26    VI.     CLAIMS
                                                                     27
                                                                     28                                               - 13 -
                                                                                 CITIBANK, N.A.’S ANSWER TO COMPLAINT AND AFFIRMATIVE DEFENSES AND COUNTERCLAIM
                                                                                                                                        Case No. 1:19-cv-00496-LJO-EPG
                                                                           LA 52596494
                                                                          Case 1:19-cv-00496-NONE-EPG Document 40 Filed 07/12/21 Page 15 of 61


                                                                     1             A.    Count 1
                                                                     2                   i.     Breach of Contract1
                                                                     3                          08/25/18 Refusing to Perform
                                                                     4             92.   Answering Paragraph 92 of the Complaint, Citibank incorporates each
                                                                     5     of its foregoing responses as if fully set forth herein.
                                                                     6             93.   Answering Paragraph 93 of the Complaint, Citibank admits that
                                                                     7     Plaintiff’s Account is governed by a written Card Agreement. Except as expressly
                                                                     8     admitted, Citibank denies all remaining allegations.
                                                                     9             94.   Answering Paragraph 94 of the Complaint, denied.
                                                                                   95.   Answering Paragraph 95 of the Complaint, Citibank states that
STROOCK & STROOCK & LAVAN LLP




                                                                     10
                                                                     11    Paragraph 95 calls for a legal conclusion, and, therefore, no response is required. To
                                Los Angeles, California 90067-3086




                                                                     12    the extent a response is required, Citibank denies that it engaged in any wrongful or
                                     2029 Century Park East




                                                                     13    unlawful conduct and further denies that Plaintiff is entitled to any relief whatsoever
                                                                     14    from Citibank.
                                                                     15            96.   Answering Paragraph 96 of the Complaint, Citibank denies the
                                                                     16    allegations contained in Paragraph 96.
                                                                     17            97.   Answering Paragraph 97 of the Complaint, Citibank denies the
                                                                     18    allegations contained in Paragraph 97.
                                                                     19            98.   Answering Paragraph 98 of the Complaint, Citibank denies the
                                                                     20    allegations contained in Paragraph 98.
                                                                     21            B.    Count 2
                                                                     22                  i.     Criminal2 & Civil3 Violation of TILA, Part B
                                                                     23                         09/24/18 Disregarding of Statement Requirements
                                                                     24            99.   Answering Paragraph 99 of the Complaint, Citibank incorporates each
                                                                     25    of its foregoing responses as if fully set forth herein.
                                                                     26
                                                                           1
                                                                     27        Calif. Civil Code §§ 1549-1701.
                                                                           2
                                                                               15 U.S.C. §§ 1611(1) and (3).
                                                                           3
                                                                     28        15 U.S.C. § 1640.
                                                                                                                      - 14 -
                                                                                 CITIBANK, N.A.’S ANSWER TO COMPLAINT AND AFFIRMATIVE DEFENSES AND COUNTERCLAIM
                                                                                                                                        Case No. 1:19-cv-00496-LJO-EPG
                                                                           LA 52596494
                                                                          Case 1:19-cv-00496-NONE-EPG Document 40 Filed 07/12/21 Page 16 of 61


                                                                     1             100. Answering Paragraph 100 of the Complaint, on or about March 25,
                                                                     2     2021, the assigned magistrate judge entered findings and recommendations
                                                                     3     recommending that Citibank’s Motion to Dismiss be granted in part and denied in
                                                                     4     part. The District Court judge adopted the findings and recommendations in full,
                                                                     5     granting Citibank’s Motion to Dismiss as to Claims 2 through 9 for violations of
                                                                     6     TILA, 15 U.S.C. § 1637(b)(2), (3), and (7). Thus no response is required.
                                                                     7             101. Answering Paragraph 101 of the Complaint, on or about March 25,
                                                                     8     2021, the assigned magistrate judge entered findings and recommendations
                                                                     9     recommending that Citibank’s Motion to Dismiss be granted in part and denied in
                                                                           part. The District Court judge adopted the findings and recommendations in full,
STROOCK & STROOCK & LAVAN LLP




                                                                     10
                                                                     11    granting Citibank’s Motion to Dismiss as to Claims 2 through 9 for violations of
                                Los Angeles, California 90067-3086




                                                                     12    TILA, 15 U.S.C. § 1637(b)(2), (3), and (7). Thus no response is required.
                                     2029 Century Park East




                                                                     13            102. Answering Paragraph 102 of the Complaint, on or about March 25,
                                                                     14    2021, the assigned magistrate judge entered findings and recommendations
                                                                     15    recommending that Citibank’s Motion to Dismiss be granted in part and denied in
                                                                     16    part. The District Court judge adopted the findings and recommendations in full,
                                                                     17    granting Citibank’s Motion to Dismiss as to Claims 2 through 9 for violations of
                                                                     18    TILA, 15 U.S.C. § 1637(b)(2), (3), and (7). Thus no response is required.
                                                                     19            103. Answering Paragraph 103 of the Complaint, on or about March 25,
                                                                     20    2021, the assigned magistrate judge entered findings and recommendations
                                                                     21    recommending that Citibank’s Motion to Dismiss be granted in part and denied in
                                                                     22    part. The District Court judge adopted the findings and recommendations in full,
                                                                     23    granting Citibank’s Motion to Dismiss as to Claims 2 through 9 for violations of
                                                                     24    TILA, 15 U.S.C. § 1637(b)(2), (3), and (7). Thus no response is required.
                                                                     25            104. Answering Paragraph 104 of the Complaint, on or about March 25,
                                                                     26    2021, the assigned magistrate judge entered findings and recommendations
                                                                     27    recommending that Citibank’s Motion to Dismiss be granted in part and denied in
                                                                     28                                               - 15 -
                                                                                 CITIBANK, N.A.’S ANSWER TO COMPLAINT AND AFFIRMATIVE DEFENSES AND COUNTERCLAIM
                                                                                                                                        Case No. 1:19-cv-00496-LJO-EPG
                                                                           LA 52596494
                                                                          Case 1:19-cv-00496-NONE-EPG Document 40 Filed 07/12/21 Page 17 of 61


                                                                     1     part. The District Court judge adopted the findings and recommendations in full,
                                                                     2     granting Citibank’s Motion to Dismiss as to Claims 2 through 9 for violations of
                                                                     3     TILA, 15 U.S.C. § 1637(b)(2), (3), and (7). Thus no response is required.
                                                                     4             C.    Count 3
                                                                     5                   i.     Criminal & Civil Violation of TILA, Part B
                                                                     6                          10/22/18 Disregarding of Statement Requirements
                                                                     7             105. Answering Paragraph 105 of the Complaint, Citibank incorporates each
                                                                     8     of its foregoing responses as if fully set forth herein.
                                                                     9             106. Answering Paragraph 106 of the Complaint, on or about March 25,
                                                                           2021, the assigned magistrate judge entered findings and recommendations
STROOCK & STROOCK & LAVAN LLP




                                                                     10
                                                                     11    recommending that Citibank’s Motion to Dismiss be granted in part and denied in
                                Los Angeles, California 90067-3086




                                                                     12    part. The District Court judge adopted the findings and recommendations in full,
                                     2029 Century Park East




                                                                     13    granting Citibank’s Motion to Dismiss as to Claims 2 through 9 for violations of
                                                                     14    TILA, 15 U.S.C. § 1637(b)(2), (3), and (7). Thus no response is required.
                                                                     15            107. Answering Paragraph 107 of the Complaint, on or about March 25,
                                                                     16    2021, the assigned magistrate judge entered findings and recommendations
                                                                     17    recommending that Citibank’s Motion to Dismiss be granted in part and denied in
                                                                     18    part. The District Court judge adopted the findings and recommendations in full,
                                                                     19    granting Citibank’s Motion to Dismiss as to Claims 2 through 9 for violations of
                                                                     20    TILA, 15 U.S.C. § 1637(b)(2), (3), and (7). Thus no response is required.
                                                                     21            108. Answering Paragraph 108 of the Complaint, on or about March 25,
                                                                     22    2021, the assigned magistrate judge entered findings and recommendations
                                                                     23    recommending that Citibank’s Motion to Dismiss be granted in part and denied in
                                                                     24    part. The District Court judge adopted the findings and recommendations in full,
                                                                     25    granting Citibank’s Motion to Dismiss as to Claims 2 through 9 for violations of
                                                                     26    TILA, 15 U.S.C. § 1637(b)(2), (3), and (7). Thus no response is required.
                                                                     27
                                                                     28                                               - 16 -
                                                                                 CITIBANK, N.A.’S ANSWER TO COMPLAINT AND AFFIRMATIVE DEFENSES AND COUNTERCLAIM
                                                                                                                                        Case No. 1:19-cv-00496-LJO-EPG
                                                                           LA 52596494
                                                                          Case 1:19-cv-00496-NONE-EPG Document 40 Filed 07/12/21 Page 18 of 61


                                                                     1             109. Answering Paragraph 109 of the Complaint, on or about March 25,
                                                                     2     2021, the assigned magistrate judge entered findings and recommendations
                                                                     3     recommending that Citibank’s Motion to Dismiss be granted in part and denied in
                                                                     4     part. The District Court judge adopted the findings and recommendations in full,
                                                                     5     granting Citibank’s Motion to Dismiss as to Claims 2 through 9 for violations of
                                                                     6     TILA, 15 U.S.C. § 1637(b)(2), (3), and (7). Thus no response is required.
                                                                     7             110. Answering Paragraph 110 of the Complaint, on or about March 25,
                                                                     8     2021, the assigned magistrate judge entered findings and recommendations
                                                                     9     recommending that Citibank’s Motion to Dismiss be granted in part and denied in
                                                                           part. The District Court judge adopted the findings and recommendations in full,
STROOCK & STROOCK & LAVAN LLP




                                                                     10
                                                                     11    granting Citibank’s Motion to Dismiss as to Claims 2 through 9 for violations of
                                Los Angeles, California 90067-3086




                                                                     12    TILA, 15 U.S.C. § 1637(b)(2), (3), and (7). Thus no response is required.
                                     2029 Century Park East




                                                                     13            D.    Count 4
                                                                     14                  i.     Criminal & Civil Violation of TILA, Part B
                                                                     15                         11/22/18 Disregarding of Statement Requirements
                                                                     16            111. Answering Paragraph 111 of the Complaint, Citibank incorporates each
                                                                     17    of its foregoing responses as if fully set forth herein.
                                                                     18            112. Answering Paragraph 112 of the Complaint, on or about March 25,
                                                                     19    2021, the assigned magistrate judge entered findings and recommendations
                                                                     20    recommending that Citibank’s Motion to Dismiss be granted in part and denied in
                                                                     21    part. The District Court judge adopted the findings and recommendations in full,
                                                                     22    granting Citibank’s Motion to Dismiss as to Claims 2 through 9 for violations of
                                                                     23    TILA, 15 U.S.C. § 1637(b)(2), (3), and (7). Thus no response is required.
                                                                     24            113. Answering Paragraph 113 of the Complaint, on or about March 25,
                                                                     25    2021, the assigned magistrate judge entered findings and recommendations
                                                                     26    recommending that Citibank’s Motion to Dismiss be granted in part and denied in
                                                                     27    part. The District Court judge adopted the findings and recommendations in full,
                                                                     28                                               - 17 -
                                                                                 CITIBANK, N.A.’S ANSWER TO COMPLAINT AND AFFIRMATIVE DEFENSES AND COUNTERCLAIM
                                                                                                                                        Case No. 1:19-cv-00496-LJO-EPG
                                                                           LA 52596494
                                                                          Case 1:19-cv-00496-NONE-EPG Document 40 Filed 07/12/21 Page 19 of 61


                                                                     1     granting Citibank’s Motion to Dismiss as to Claims 2 through 9 for violations of
                                                                     2     TILA, 15 U.S.C. § 1637(b)(2), (3), and (7). Thus no response is required.
                                                                     3             114. Answering Paragraph 114 of the Complaint, on or about March 25,
                                                                     4     2021, the assigned magistrate judge entered findings and recommendations
                                                                     5     recommending that Citibank’s Motion to Dismiss be granted in part and denied in
                                                                     6     part. The District Court judge adopted the findings and recommendations in full,
                                                                     7     granting Citibank’s Motion to Dismiss as to Claims 2 through 9 for violations of
                                                                     8     TILA, 15 U.S.C. § 1637(b)(2), (3), and (7). Thus no response is required.
                                                                     9             115. Answering Paragraph 115 of the Complaint, on or about March 25,
                                                                           2021, the assigned magistrate judge entered findings and recommendations
STROOCK & STROOCK & LAVAN LLP




                                                                     10
                                                                     11    recommending that Citibank’s Motion to Dismiss be granted in part and denied in
                                Los Angeles, California 90067-3086




                                                                     12    part. The District Court judge adopted the findings and recommendations in full,
                                     2029 Century Park East




                                                                     13    granting Citibank’s Motion to Dismiss as to Claims 2 through 9 for violations of
                                                                     14    TILA, 15 U.S.C. § 1637(b)(2), (3), and (7). Thus no response is required.
                                                                     15            116. Answering Paragraph 116 of the Complaint, on or about March 25,
                                                                     16    2021, the assigned magistrate judge entered findings and recommendations
                                                                     17    recommending that Citibank’s Motion to Dismiss be granted in part and denied in
                                                                     18    part. The District Court judge adopted the findings and recommendations in full,
                                                                     19    granting Citibank’s Motion to Dismiss as to Claims 2 through 9 for violations of
                                                                     20    TILA, 15 U.S.C. § 1637(b)(2), (3), and (7). Thus no response is required.
                                                                     21            E.    Count 5
                                                                     22                  i.     Criminal & Civil Violation of TILA, Part B
                                                                     23                         12/24/18 Disregarding of Statement Requirements
                                                                     24            117. Answering Paragraph 117 of the Complaint, Citibank incorporates each
                                                                     25    of its foregoing responses as if fully set forth herein.
                                                                     26            118. Answering Paragraph 118 of the Complaint, on or about March 25,
                                                                     27    2021, the assigned magistrate judge entered findings and recommendations
                                                                     28                                               - 18 -
                                                                                 CITIBANK, N.A.’S ANSWER TO COMPLAINT AND AFFIRMATIVE DEFENSES AND COUNTERCLAIM
                                                                                                                                        Case No. 1:19-cv-00496-LJO-EPG
                                                                           LA 52596494
                                                                          Case 1:19-cv-00496-NONE-EPG Document 40 Filed 07/12/21 Page 20 of 61


                                                                     1     recommending that Citibank’s Motion to Dismiss be granted in part and denied in
                                                                     2     part. The District Court judge adopted the findings and recommendations in full,
                                                                     3     granting Citibank’s Motion to Dismiss as to Claims 2 through 9 for violations of
                                                                     4     TILA, 15 U.S.C. § 1637(b)(2), (3), and (7). Thus no response is required.
                                                                     5             119. Answering Paragraph 119 of the Complaint, on or about March 25,
                                                                     6     2021, the assigned magistrate judge entered findings and recommendations
                                                                     7     recommending that Citibank’s Motion to Dismiss be granted in part and denied in
                                                                     8     part. The District Court judge adopted the findings and recommendations in full,
                                                                     9     granting Citibank’s Motion to Dismiss as to Claims 2 through 9 for violations of
                                                                           TILA, 15 U.S.C. § 1637(b)(2), (3), and (7). Thus no response is required.
STROOCK & STROOCK & LAVAN LLP




                                                                     10
                                                                     11            120. Answering Paragraph 120 of the Complaint, on or about March 25,
                                Los Angeles, California 90067-3086




                                                                     12    2021, the assigned magistrate judge entered findings and recommendations
                                     2029 Century Park East




                                                                     13    recommending that Citibank’s Motion to Dismiss be granted in part and denied in
                                                                     14    part. The District Court judge adopted the findings and recommendations in full,
                                                                     15    granting Citibank’s Motion to Dismiss as to Claims 2 through 9 for violations of
                                                                     16    TILA, 15 U.S.C. § 1637(b)(2), (3), and (7). Thus no response is required.
                                                                     17            121. Answering Paragraph 121 of the Complaint, on or about March 25,
                                                                     18    2021, the assigned magistrate judge entered findings and recommendations
                                                                     19    recommending that Citibank’s Motion to Dismiss be granted in part and denied in
                                                                     20    part. The District Court judge adopted the findings and recommendations in full,
                                                                     21    granting Citibank’s Motion to Dismiss as to Claims 2 through 9 for violations of
                                                                     22    TILA, 15 U.S.C. § 1637(b)(2), (3), and (7). Thus no response is required.
                                                                     23            122. Answering Paragraph 122 of the Complaint, on or about March 25,
                                                                     24    2021, the assigned magistrate judge entered findings and recommendations
                                                                     25    recommending that Citibank’s Motion to Dismiss be granted in part and denied in
                                                                     26    part. The District Court judge adopted the findings and recommendations in full,
                                                                     27
                                                                     28                                               - 19 -
                                                                                 CITIBANK, N.A.’S ANSWER TO COMPLAINT AND AFFIRMATIVE DEFENSES AND COUNTERCLAIM
                                                                                                                                        Case No. 1:19-cv-00496-LJO-EPG
                                                                           LA 52596494
                                                                          Case 1:19-cv-00496-NONE-EPG Document 40 Filed 07/12/21 Page 21 of 61


                                                                     1     granting Citibank’s Motion to Dismiss as to Claims 2 through 9 for violations of
                                                                     2     TILA, 15 U.S.C. § 1637(b)(2), (3), and (7). Thus no response is required.
                                                                     3             F.    Count 6
                                                                     4                   i.     Criminal & Civil Violation of TILA, Part B
                                                                     5                          01/22/19 Disregarding of Statement Requirements
                                                                     6             123. Answering Paragraph 123 of the Complaint, Citibank incorporates each
                                                                     7     of its foregoing responses as if fully set forth herein.
                                                                     8             124. Answering Paragraph 124 of the Complaint, on or about March 25,
                                                                     9     2021, the assigned magistrate judge entered findings and recommendations
                                                                           recommending that Citibank’s Motion to Dismiss be granted in part and denied in
STROOCK & STROOCK & LAVAN LLP




                                                                     10
                                                                     11    part. The District Court judge adopted the findings and recommendations in full,
                                Los Angeles, California 90067-3086




                                                                     12    granting Citibank’s Motion to Dismiss as to Claims 2 through 9 for violations of
                                     2029 Century Park East




                                                                     13    TILA, 15 U.S.C. § 1637(b)(2), (3), and (7). Thus no response is required.
                                                                     14            125. Answering Paragraph 125 of the Complaint, on or about March 25,
                                                                     15    2021, the assigned magistrate judge entered findings and recommendations
                                                                     16    recommending that Citibank’s Motion to Dismiss be granted in part and denied in
                                                                     17    part. The District Court judge adopted the findings and recommendations in full,
                                                                     18    granting Citibank’s Motion to Dismiss as to Claims 2 through 9 for violations of
                                                                     19    TILA, 15 U.S.C. § 1637(b)(2), (3), and (7). Thus no response is required.
                                                                     20            126. Answering Paragraph 126 of the Complaint, on or about March 25,
                                                                     21    2021, the assigned magistrate judge entered findings and recommendations
                                                                     22    recommending that Citibank’s Motion to Dismiss be granted in part and denied in
                                                                     23    part. The District Court judge adopted the findings and recommendations in full,
                                                                     24    granting Citibank’s Motion to Dismiss as to Claims 2 through 9 for violations of
                                                                     25    TILA, 15 U.S.C. § 1637(b)(2), (3), and (7). Thus no response is required.
                                                                     26            127. Answering Paragraph 127 of the Complaint, on or about March 25,
                                                                     27    2021, the assigned magistrate judge entered findings and recommendations
                                                                     28                                               - 20 -
                                                                                 CITIBANK, N.A.’S ANSWER TO COMPLAINT AND AFFIRMATIVE DEFENSES AND COUNTERCLAIM
                                                                                                                                        Case No. 1:19-cv-00496-LJO-EPG
                                                                           LA 52596494
                                                                          Case 1:19-cv-00496-NONE-EPG Document 40 Filed 07/12/21 Page 22 of 61


                                                                     1     recommending that Citibank’s Motion to Dismiss be granted in part and denied in
                                                                     2     part. The District Court judge adopted the findings and recommendations in full,
                                                                     3     granting Citibank’s Motion to Dismiss as to Claims 2 through 9 for violations of
                                                                     4     TILA, 15 U.S.C. § 1637(b)(2), (3), and (7). Thus no response is required.
                                                                     5             128. Answering Paragraph 128 of the Complaint, on or about March 25,
                                                                     6     2021, the assigned magistrate judge entered findings and recommendations
                                                                     7     recommending that Citibank’s Motion to Dismiss be granted in part and denied in
                                                                     8     part. The District Court judge adopted the findings and recommendations in full,
                                                                     9     granting Citibank’s Motion to Dismiss as to Claims 2 through 9 for violations of
                                                                           TILA, 15 U.S.C. § 1637(b)(2), (3), and (7). Thus no response is required.
STROOCK & STROOCK & LAVAN LLP




                                                                     10
                                                                     11            G.    Count 7
                                Los Angeles, California 90067-3086




                                                                     12                  i.     Criminal & Civil Violation of TILA, Part B
                                     2029 Century Park East




                                                                     13                         02/22/19 Disregarding of Statement Requirements
                                                                     14            129. Answering Paragraph 129 of the Complaint, Citibank incorporates each
                                                                     15    of its foregoing responses as if fully set forth herein.
                                                                     16            130. Answering Paragraph 130 of the Complaint, on or about March 25,
                                                                     17    2021, the assigned magistrate judge entered findings and recommendations
                                                                     18    recommending that Citibank’s Motion to Dismiss be granted in part and denied in
                                                                     19    part. The District Court judge adopted the findings and recommendations in full,
                                                                     20    granting Citibank’s Motion to Dismiss as to Claims 2 through 9 for violations of
                                                                     21    TILA, 15 U.S.C. § 1637(b)(2), (3), and (7). Thus no response is required.
                                                                     22            131. Answering Paragraph 131 of the Complaint, on or about March 25,
                                                                     23    2021, the assigned magistrate judge entered findings and recommendations
                                                                     24    recommending that Citibank’s Motion to Dismiss be granted in part and denied in
                                                                     25    part. The District Court judge adopted the findings and recommendations in full,
                                                                     26    granting Citibank’s Motion to Dismiss as to Claims 2 through 9 for violations of
                                                                     27    TILA, 15 U.S.C. § 1637(b)(2), (3), and (7). Thus no response is required.
                                                                     28                                               - 21 -
                                                                                 CITIBANK, N.A.’S ANSWER TO COMPLAINT AND AFFIRMATIVE DEFENSES AND COUNTERCLAIM
                                                                                                                                        Case No. 1:19-cv-00496-LJO-EPG
                                                                           LA 52596494
                                                                          Case 1:19-cv-00496-NONE-EPG Document 40 Filed 07/12/21 Page 23 of 61


                                                                     1             132. Answering Paragraph 132 of the Complaint, on or about March 25,
                                                                     2     2021, the assigned magistrate judge entered findings and recommendations
                                                                     3     recommending that Citibank’s Motion to Dismiss be granted in part and denied in
                                                                     4     part. The District Court judge adopted the findings and recommendations in full,
                                                                     5     granting Citibank’s Motion to Dismiss as to Claims 2 through 9 for violations of
                                                                     6     TILA, 15 U.S.C. § 1637(b)(2), (3), and (7). Thus no response is required.
                                                                     7             133. Answering Paragraph 133 of the Complaint, on or about March 25,
                                                                     8     2021, the assigned magistrate judge entered findings and recommendations
                                                                     9     recommending that Citibank’s Motion to Dismiss be granted in part and denied in
                                                                           part. The District Court judge adopted the findings and recommendations in full,
STROOCK & STROOCK & LAVAN LLP




                                                                     10
                                                                     11    granting Citibank’s Motion to Dismiss as to Claims 2 through 9 for violations of
                                Los Angeles, California 90067-3086




                                                                     12    TILA, 15 U.S.C. § 1637(b)(2), (3), and (7). Thus no response is required.
                                     2029 Century Park East




                                                                     13            134. Answering Paragraph 134 of the Complaint, on or about March 25,
                                                                     14    2021, the assigned magistrate judge entered findings and recommendations
                                                                     15    recommending that Citibank’s Motion to Dismiss be granted in part and denied in
                                                                     16    part. The District Court judge adopted the findings and recommendations in full,
                                                                     17    granting Citibank’s Motion to Dismiss as to Claims 2 through 9 for violations of
                                                                     18    TILA, 15 U.S.C. § 1637(b)(2), (3), and (7). Thus no response is required.
                                                                     19            H.    Count 8
                                                                     20                  i.     Criminal & Civil Violation of TILA, Part B
                                                                     21                         03/22/19 Disregarding of Statement Requirements
                                                                     22            135. Answering Paragraph 135 of the Complaint, Citibank incorporates each
                                                                     23    of its foregoing responses as if fully set forth herein.
                                                                     24            136. Answering Paragraph 136 of the Complaint, on or about March 25,
                                                                     25    2021, the assigned magistrate judge entered findings and recommendations
                                                                     26    recommending that Citibank’s Motion to Dismiss be granted in part and denied in
                                                                     27    part. The District Court judge adopted the findings and recommendations in full,
                                                                     28                                               - 22 -
                                                                                 CITIBANK, N.A.’S ANSWER TO COMPLAINT AND AFFIRMATIVE DEFENSES AND COUNTERCLAIM
                                                                                                                                        Case No. 1:19-cv-00496-LJO-EPG
                                                                           LA 52596494
                                                                          Case 1:19-cv-00496-NONE-EPG Document 40 Filed 07/12/21 Page 24 of 61


                                                                     1     granting Citibank’s Motion to Dismiss as to Claims 2 through 9 for violations of
                                                                     2     TILA, 15 U.S.C. § 1637(b)(2), (3), and (7). Thus no response is required.
                                                                     3             137. Answering Paragraph 137 of the Complaint, on or about March 25,
                                                                     4     2021, the assigned magistrate judge entered findings and recommendations
                                                                     5     recommending that Citibank’s Motion to Dismiss be granted in part and denied in
                                                                     6     part. The District Court judge adopted the findings and recommendations in full,
                                                                     7     granting Citibank’s Motion to Dismiss as to Claims 2 through 9 for violations of
                                                                     8     TILA, 15 U.S.C. § 1637(b)(2), (3), and (7). Thus no response is required.
                                                                     9             138. Answering Paragraph 138 of the Complaint, on or about March 25,
                                                                           2021, the assigned magistrate judge entered findings and recommendations
STROOCK & STROOCK & LAVAN LLP




                                                                     10
                                                                     11    recommending that Citibank’s Motion to Dismiss be granted in part and denied in
                                Los Angeles, California 90067-3086




                                                                     12    part. The District Court judge adopted the findings and recommendations in full,
                                     2029 Century Park East




                                                                     13    granting Citibank’s Motion to Dismiss as to Claims 2 through 9 for violations of
                                                                     14    TILA, 15 U.S.C. § 1637(b)(2), (3), and (7). Thus no response is required.
                                                                     15            139. Answering Paragraph 139 of the Complaint, on or about March 25,
                                                                     16    2021, the assigned magistrate judge entered findings and recommendations
                                                                     17    recommending that Citibank’s Motion to Dismiss be granted in part and denied in
                                                                     18    part. The District Court judge adopted the findings and recommendations in full,
                                                                     19    granting Citibank’s Motion to Dismiss as to Claims 2 through 9 for violations of
                                                                     20    TILA, 15 U.S.C. § 1637(b)(2), (3), and (7). Thus no response is required.
                                                                     21            140. Answering Paragraph 140 of the Complaint, on or about March 25,
                                                                     22    2021, the assigned magistrate judge entered findings and recommendations
                                                                     23    recommending that Citibank’s Motion to Dismiss be granted in part and denied in
                                                                     24    part. The District Court judge adopted the findings and recommendations in full,
                                                                     25    granting Citibank’s Motion to Dismiss as to Claims 2 through 9 for violations of
                                                                     26    TILA, 15 U.S.C. § 1637(b)(2), (3), and (7). Thus no response is required.
                                                                     27
                                                                     28                                               - 23 -
                                                                                 CITIBANK, N.A.’S ANSWER TO COMPLAINT AND AFFIRMATIVE DEFENSES AND COUNTERCLAIM
                                                                                                                                        Case No. 1:19-cv-00496-LJO-EPG
                                                                           LA 52596494
                                                                          Case 1:19-cv-00496-NONE-EPG Document 40 Filed 07/12/21 Page 25 of 61


                                                                     1             I.    Count 9
                                                                     2                   i.     Criminal & Civil Violation of TILA, Part B
                                                                     3                          01/22/19 Falsifying of Billing Statement
                                                                     4             141. Answering Paragraph 141 of the Complaint, Citibank incorporates each
                                                                     5     of its foregoing responses as if fully set forth herein.
                                                                     6             142. Answering Paragraph 142 of the Complaint, on or about March 25,
                                                                     7     2021, the assigned magistrate judge entered findings and recommendations
                                                                     8     recommending that Citibank’s Motion to Dismiss be granted in part and denied in
                                                                     9     part. The District Court judge adopted the findings and recommendations in full,
                                                                           granting Citibank’s Motion to Dismiss as to Claims 2 through 9 for violations of
STROOCK & STROOCK & LAVAN LLP




                                                                     10
                                                                     11    TILA, 15 U.S.C. § 1637(b)(2), (3), and (7). Thus no response is required.
                                Los Angeles, California 90067-3086




                                                                     12            143. Answering Paragraph 143 of the Complaint, on or about March 25,
                                     2029 Century Park East




                                                                     13    2021, the assigned magistrate judge entered findings and recommendations
                                                                     14    recommending that Citibank’s Motion to Dismiss be granted in part and denied in
                                                                     15    part. The District Court judge adopted the findings and recommendations in full,
                                                                     16    granting Citibank’s Motion to Dismiss as to Claims 2 through 9 for violations of
                                                                     17    TILA, 15 U.S.C. § 1637(b)(2), (3), and (7). Thus no response is required.
                                                                     18            144. Answering Paragraph 144 of the Complaint, on or about March 25,
                                                                     19    2021, the assigned magistrate judge entered findings and recommendations
                                                                     20    recommending that Citibank’s Motion to Dismiss be granted in part and denied in
                                                                     21    part. The District Court judge adopted the findings and recommendations in full,
                                                                     22    granting Citibank’s Motion to Dismiss as to Claims 2 through 9 for violations of
                                                                     23    TILA, 15 U.S.C. § 1637(b)(2), (3), and (7). Thus no response is required.
                                                                     24            145. Answering Paragraph 145 of the Complaint, on or about March 25,
                                                                     25    2021, the assigned magistrate judge entered findings and recommendations
                                                                     26    recommending that Citibank’s Motion to Dismiss be granted in part and denied in
                                                                     27    part. The District Court judge adopted the findings and recommendations in full,
                                                                     28                                               - 24 -
                                                                                 CITIBANK, N.A.’S ANSWER TO COMPLAINT AND AFFIRMATIVE DEFENSES AND COUNTERCLAIM
                                                                                                                                        Case No. 1:19-cv-00496-LJO-EPG
                                                                           LA 52596494
                                                                          Case 1:19-cv-00496-NONE-EPG Document 40 Filed 07/12/21 Page 26 of 61


                                                                     1     granting Citibank’s Motion to Dismiss as to Claims 2 through 9 for violations of
                                                                     2     TILA, 15 U.S.C. § 1637(b)(2), (3), and (7). Thus no response is required.
                                                                     3             146. Answering Paragraph 146 of the Complaint, on or about March 25,
                                                                     4     2021, the assigned magistrate judge entered findings and recommendations
                                                                     5     recommending that Citibank’s Motion to Dismiss be granted in part and denied in
                                                                     6     part. The District Court judge adopted the findings and recommendations in full,
                                                                     7     granting Citibank’s Motion to Dismiss as to Claims 2 through 9 for violations of
                                                                     8     TILA, 15 U.S.C. § 1637(b)(2), (3), and (7). Thus no response is required.
                                                                     9             147. Answering Paragraph 147 of the Complaint, on or about March 25,
                                                                           2021, the assigned magistrate judge entered findings and recommendations
STROOCK & STROOCK & LAVAN LLP




                                                                     10
                                                                     11    recommending that Citibank’s Motion to Dismiss be granted in part and denied in
                                Los Angeles, California 90067-3086




                                                                     12    part. The District Court judge adopted the findings and recommendations in full,
                                     2029 Century Park East




                                                                     13    granting Citibank’s Motion to Dismiss as to Claims 2 through 9 for violations of
                                                                     14    TILA, 15 U.S.C. § 1637(b)(2), (3), and (7). Thus no response is required.
                                                                     15            J.    Count 10
                                                                     16                  i.     Criminal & Civil Violation of FCBA
                                                                     17                         10/05/18 Disregarding of Collection Prohibition
                                                                     18            148. Answering Paragraph 148 of the Complaint, Citibank incorporates each
                                                                     19    of its foregoing responses as if fully set forth herein.
                                                                     20            149. Answering Paragraph 149 of the Complaint, Citibank states that
                                                                     21    Plaintiff was sent a monthly billing statement for the Account for the billing period
                                                                     22    ending September 24, 2018, and the statement speaks for itself. Except as stated,
                                                                     23    denied.
                                                                     24            150. Answering Paragraph 150 of the Complaint, Citibank lacks knowledge
                                                                     25    or information at this time sufficient to form a belief as to the truth of the allegations
                                                                     26    contained in Paragraph 150 and, on that basis, denies the allegations contained in
                                                                     27    Paragraph 150.
                                                                     28                                               - 25 -
                                                                                 CITIBANK, N.A.’S ANSWER TO COMPLAINT AND AFFIRMATIVE DEFENSES AND COUNTERCLAIM
                                                                                                                                        Case No. 1:19-cv-00496-LJO-EPG
                                                                           LA 52596494
                                                                          Case 1:19-cv-00496-NONE-EPG Document 40 Filed 07/12/21 Page 27 of 61


                                                                     1             151. Answering Paragraph 151 of the Complaint, Citibank lacks knowledge
                                                                     2     or information at this time sufficient to form a belief as to the truth of the allegations
                                                                     3     contained in Paragraph 151 and, on that basis, denies the allegations contained in
                                                                     4     Paragraph 151.
                                                                     5             152. Answering Paragraph 152 of the Complaint, Citibank lacks knowledge
                                                                     6     or information at this time sufficient to form a belief as to the truth of the allegations
                                                                     7     contained in Paragraph 152 and, on that basis, denies the allegations contained in
                                                                     8     Paragraph 152.
                                                                     9             153. Answering Paragraph 153 of the Complaint, Citibank lacks knowledge
                                                                           or information at this time sufficient to form a belief as to the truth of the allegations
STROOCK & STROOCK & LAVAN LLP




                                                                     10
                                                                     11    contained in Paragraph 153 and, on that basis, denies the allegations contained in
                                Los Angeles, California 90067-3086




                                                                     12    Paragraph 153.
                                     2029 Century Park East




                                                                     13            154. Answering Paragraph 154 of the Complaint, Citibank lacks knowledge
                                                                     14    or information at this time sufficient to form a belief as to the truth of the allegations
                                                                     15    contained in Paragraph 154 and, on that basis, denies the allegations contained in
                                                                     16    Paragraph 154.
                                                                     17            155. Answering Paragraph 155 of the Complaint, Citibank states that
                                                                     18    Paragraph 155 calls for a legal conclusion, and, therefore, no response is required.
                                                                     19    To the extent a response is required, Citibank denies that it engaged in any wrongful
                                                                     20    or unlawful conduct.
                                                                     21            156. Answering Paragraph 156 of the Complaint, Citibank denies the
                                                                     22    allegations contained in Paragraph 156.
                                                                     23            K.    Count 11
                                                                     24                  i.     Criminal & Civil Violation of FCBA
                                                                     25                         10/24/18 Disregarding of Collection Prohibition
                                                                     26            157. Answering Paragraph 157 of the Complaint, Citibank incorporates each
                                                                     27    of its foregoing responses as if fully set forth herein.
                                                                     28                                               - 26 -
                                                                                 CITIBANK, N.A.’S ANSWER TO COMPLAINT AND AFFIRMATIVE DEFENSES AND COUNTERCLAIM
                                                                                                                                        Case No. 1:19-cv-00496-LJO-EPG
                                                                           LA 52596494
                                                                          Case 1:19-cv-00496-NONE-EPG Document 40 Filed 07/12/21 Page 28 of 61


                                                                     1             158. Answering Paragraph 158 of the Complaint, Citibank states that
                                                                     2     Plaintiff was sent a monthly billing statement for the Account for the billing period
                                                                     3     ending September 24, 2018, and the statement speaks for itself. Except as stated,
                                                                     4     denied.
                                                                     5             159. Answering Paragraph 159 of the Complaint, Citibank lacks knowledge
                                                                     6     or information at this time sufficient to form a belief as to the truth of the allegations
                                                                     7     contained in Paragraph 159 and, on that basis, denies the allegations contained in
                                                                     8     Paragraph 159.
                                                                     9             160. Answering Paragraph 160 of the Complaint, Citibank lacks knowledge
                                                                           or information at this time sufficient to form a belief as to the truth of the allegations
STROOCK & STROOCK & LAVAN LLP




                                                                     10
                                                                     11    contained in Paragraph 160 and, on that basis, denies the allegations contained in
                                Los Angeles, California 90067-3086




                                                                     12    Paragraph 160.
                                     2029 Century Park East




                                                                     13            161. Answering Paragraph 161 of the Complaint, Citibank lacks knowledge
                                                                     14    or information at this time sufficient to form a belief as to the truth of the allegations
                                                                     15    contained in Paragraph 161 and, on that basis, denies the allegations contained in
                                                                     16    Paragraph 161.
                                                                     17            162. Answering Paragraph 162 of the Complaint, Citibank lacks knowledge
                                                                     18    or information at this time sufficient to form a belief as to the truth of the allegations
                                                                     19    contained in Paragraph 162 and, on that basis, denies the allegations contained in
                                                                     20    Paragraph 162.
                                                                     21            163. Answering Paragraph 163 of the Complaint, Citibank states that
                                                                     22    Paragraph 163 calls for a legal conclusion, and, therefore, no response is required.
                                                                     23    To the extent a response is required, Citibank denies that it engaged in any wrongful
                                                                     24    or unlawful conduct.
                                                                     25            164. Answering Paragraph 164 of the Complaint, Citibank states that
                                                                     26    Paragraph 164 calls for a legal conclusion, and, therefore, no response is required.
                                                                     27
                                                                     28                                               - 27 -
                                                                                 CITIBANK, N.A.’S ANSWER TO COMPLAINT AND AFFIRMATIVE DEFENSES AND COUNTERCLAIM
                                                                                                                                        Case No. 1:19-cv-00496-LJO-EPG
                                                                           LA 52596494
                                                                          Case 1:19-cv-00496-NONE-EPG Document 40 Filed 07/12/21 Page 29 of 61


                                                                     1     To the extent a response is required, Citibank denies that it engaged in any wrongful
                                                                     2     or unlawful conduct.
                                                                     3             165. Answering Paragraph 165 of the Complaint, Citibank denies the
                                                                     4     allegations contained in Paragraph 165.
                                                                     5             L.    Count 12
                                                                     6                   i.     Criminal & Civil Violation of FCBA
                                                                     7                          12/26/18 Disregarding of Collection Prohibition
                                                                     8             166. Answering Paragraph 166 of the Complaint, Citibank incorporates each
                                                                     9     of its foregoing responses as if fully set forth herein.
                                                                                   167. Answering Paragraph 167 of the Complaint, Citibank states that
STROOCK & STROOCK & LAVAN LLP




                                                                     10
                                                                     11    Plaintiff was sent a monthly billing statement for the Account for the billing period
                                Los Angeles, California 90067-3086




                                                                     12    ending September 24, 2018, and the statement speaks for itself. Except as stated,
                                     2029 Century Park East




                                                                     13    denied.
                                                                     14            168. Answering Paragraph 168 of the Complaint, Citibank lacks knowledge
                                                                     15    or information at this time sufficient to form a belief as to the truth of the allegations
                                                                     16    contained in Paragraph 168 and, on that basis, denies the allegations contained in
                                                                     17    Paragraph 168.
                                                                     18            169. Answering Paragraph 169 of the Complaint, Citibank states that
                                                                     19    Plaintiff was sent a monthly billing statement for the Account for the billing period
                                                                     20    ending October 22, 2018, and the statement speaks for itself. Except as stated,
                                                                     21    denied.
                                                                     22            170. Answering Paragraph 170 of the Complaint, Citibank lacks knowledge
                                                                     23    or information at this time sufficient to form a belief as to the truth of the allegations
                                                                     24    contained in Paragraph 170 and, on that basis, denies the allegations contained in
                                                                     25    Paragraph 170.
                                                                     26            171. Answering Paragraph 171 of the Complaint, Citibank lacks knowledge
                                                                     27    or information at this time sufficient to form a belief as to the truth of the allegations
                                                                     28                                               - 28 -
                                                                                 CITIBANK, N.A.’S ANSWER TO COMPLAINT AND AFFIRMATIVE DEFENSES AND COUNTERCLAIM
                                                                                                                                        Case No. 1:19-cv-00496-LJO-EPG
                                                                           LA 52596494
                                                                          Case 1:19-cv-00496-NONE-EPG Document 40 Filed 07/12/21 Page 30 of 61


                                                                     1     contained in Paragraph 171 and, on that basis, denies the allegations contained in
                                                                     2     Paragraph 171.
                                                                     3             172. Answering Paragraph 172 of the Complaint, Citibank lacks knowledge
                                                                     4     or information at this time sufficient to form a belief as to the truth of the allegations
                                                                     5     contained in Paragraph 172 and, on that basis, denies the allegations contained in
                                                                     6     Paragraph 172.
                                                                     7             173. Answering Paragraph 173 of the Complaint, Citibank lacks knowledge
                                                                     8     or information at this time sufficient to form a belief as to the truth of the allegations
                                                                     9     contained in Paragraph 173 and, on that basis, denies the allegations contained in
                                                                           Paragraph 173.
STROOCK & STROOCK & LAVAN LLP




                                                                     10
                                                                     11            174. Answering Paragraph 174 of the Complaint, Citibank lacks knowledge
                                Los Angeles, California 90067-3086




                                                                     12    or information at this time sufficient to form a belief as to the truth of the allegations
                                     2029 Century Park East




                                                                     13    contained in Paragraph 174 and, on that basis, denies the allegations contained in
                                                                     14    Paragraph 174.
                                                                     15            175. Answering Paragraph 175 of the Complaint, Citibank states that
                                                                     16    Paragraph 175 calls for a legal conclusion, and, therefore, no response is required.
                                                                     17    To the extent a response is required, Citibank denies that it engaged in any wrongful
                                                                     18    or unlawful conduct.
                                                                     19            176. Answering Paragraph 176 of the Complaint, Citibank states that
                                                                     20    Paragraph 176 calls for a legal conclusion, and, therefore, no response is required.
                                                                     21    To the extent a response is required, Citibank denies that it engaged in any wrongful
                                                                     22    or unlawful conduct.
                                                                     23            177. Answering Paragraph 177 of the Complaint, Citibank denies the
                                                                     24    allegations contained in Paragraph 177.
                                                                     25            M.    Count 13
                                                                     26                  i.     Criminal & Civil Violation of FCBA
                                                                     27                         01/04/19 Disregarding of Collection Prohibition
                                                                     28                                               - 29 -
                                                                                 CITIBANK, N.A.’S ANSWER TO COMPLAINT AND AFFIRMATIVE DEFENSES AND COUNTERCLAIM
                                                                                                                                        Case No. 1:19-cv-00496-LJO-EPG
                                                                           LA 52596494
                                                                          Case 1:19-cv-00496-NONE-EPG Document 40 Filed 07/12/21 Page 31 of 61


                                                                     1             178. Answering Paragraph 178 of the Complaint, Citibank incorporates each
                                                                     2     of its foregoing responses as if fully set forth herein.
                                                                     3             179. Answering Paragraph 179 of the Complaint, Citibank states that
                                                                     4     Plaintiff was sent a monthly billing statement for the Account for the billing period
                                                                     5     ending December 24, 2018, and the statement speaks for itself. Except as stated,
                                                                     6     denied.
                                                                     7             180. Answering Paragraph 180 of the Complaint, Citibank lacks knowledge
                                                                     8     or information at this time sufficient to form a belief as to the truth of the allegations
                                                                     9     contained in Paragraph 174 and, on that basis, denies the allegations contained in
                                                                           Paragraph 174.
STROOCK & STROOCK & LAVAN LLP




                                                                     10
                                                                     11            181. Answering Paragraph 181 of the Complaint, Citibank lacks knowledge
                                Los Angeles, California 90067-3086




                                                                     12    or information at this time sufficient to form a belief as to the truth of the allegations
                                     2029 Century Park East




                                                                     13    contained in Paragraph 181 and, on that basis, denies the allegations contained in
                                                                     14    Paragraph 181.
                                                                     15            182. Answering Paragraph 182 of the Complaint, Citibank lacks knowledge
                                                                     16    or information at this time sufficient to form a belief as to the truth of the allegations
                                                                     17    contained in Paragraph 182 and, on that basis, denies the allegations contained in
                                                                     18    Paragraph 182.
                                                                     19            183. Answering Paragraph 183 of the Complaint, Citibank lacks knowledge
                                                                     20    or information at this time sufficient to form a belief as to the truth of the allegations
                                                                     21    contained in Paragraph 183 and, on that basis, denies the allegations contained in
                                                                     22    Paragraph 183.
                                                                     23            184. Answering Paragraph 184 of the Complaint, Citibank states that
                                                                     24    Paragraph 184 calls for a legal conclusion, and, therefore, no response is required.
                                                                     25    To the extent a response is required, Citibank denies that it engaged in any wrongful
                                                                     26    or unlawful conduct.
                                                                     27
                                                                     28                                               - 30 -
                                                                                 CITIBANK, N.A.’S ANSWER TO COMPLAINT AND AFFIRMATIVE DEFENSES AND COUNTERCLAIM
                                                                                                                                        Case No. 1:19-cv-00496-LJO-EPG
                                                                           LA 52596494
                                                                          Case 1:19-cv-00496-NONE-EPG Document 40 Filed 07/12/21 Page 32 of 61


                                                                     1             185. Answering Paragraph 185 of the Complaint, Citibank states that
                                                                     2     Paragraph 185 calls for a legal conclusion, and, therefore, no response is required.
                                                                     3     To the extent a response is required, Citibank denies that it engaged in any wrongful
                                                                     4     or unlawful conduct.
                                                                     5             186. Answering Paragraph 186 of the Complaint, Citibank denies the
                                                                     6     allegations contained in Paragraph 186.
                                                                     7             N.    Count 14
                                                                     8                   i.     Criminal & Civil Violation of FCBA
                                                                     9                          11/22/18 Disregarding of Response Requirements
                                                                                   187. Answering Paragraph 187 of the Complaint, Citibank incorporates each
STROOCK & STROOCK & LAVAN LLP




                                                                     10
                                                                     11    of its foregoing responses as if fully set forth herein.
                                Los Angeles, California 90067-3086




                                                                     12            188. Answering Paragraph 188 of the Complaint, Citibank states that
                                     2029 Century Park East




                                                                     13    Plaintiff was sent a monthly billing statement for the Account for the billing period
                                                                     14    ending September 24, 2018, and the statement speaks for itself. Except as stated,
                                                                     15    denied.
                                                                     16            189. Answering Paragraph 189 of the Complaint, Citibank lacks knowledge
                                                                     17    or information at this time sufficient to form a belief as to the truth of the allegations
                                                                     18    contained in Paragraph 189 and, on that basis, denies the allegations contained in
                                                                     19    Paragraph 189.
                                                                     20            190. Answering Paragraph 190 of the Complaint, Citibank lacks knowledge
                                                                     21    or information at this time sufficient to form a belief as to the truth of the allegations
                                                                     22    contained in Paragraph 190 and, on that basis, denies the allegations contained in
                                                                     23    Paragraph 190.
                                                                     24            191. Answering Paragraph 191 of the Complaint, Citibank lacks knowledge
                                                                     25    or information at this time sufficient to form a belief as to the truth of the allegations
                                                                     26    contained in Paragraph 191 and, on that basis, denies the allegations contained in
                                                                     27    Paragraph 191.
                                                                     28                                               - 31 -
                                                                                 CITIBANK, N.A.’S ANSWER TO COMPLAINT AND AFFIRMATIVE DEFENSES AND COUNTERCLAIM
                                                                                                                                        Case No. 1:19-cv-00496-LJO-EPG
                                                                           LA 52596494
                                                                          Case 1:19-cv-00496-NONE-EPG Document 40 Filed 07/12/21 Page 33 of 61


                                                                     1             192. Answering Paragraph 192 of the Complaint, Citibank lacks knowledge
                                                                     2     or information at this time sufficient to form a belief as to the truth of the allegations
                                                                     3     contained in Paragraph 192 and, on that basis, denies the allegations contained in
                                                                     4     Paragraph 192.
                                                                     5             193. Answering Paragraph 193 of the Complaint, Citibank states that
                                                                     6     Paragraph 193 calls for a legal conclusion, and, therefore, no response is required.
                                                                     7     To the extent a response is required, Citibank denies that it engaged in any wrongful
                                                                     8     or unlawful conduct.
                                                                     9             194. Answering Paragraph 194 of the Complaint, Citibank denies the
                                                                           allegations contained in Paragraph 194.
STROOCK & STROOCK & LAVAN LLP




                                                                     10
                                                                     11            O.    Count 15
                                Los Angeles, California 90067-3086




                                                                     12                  i.     Criminal & Civil Violation of FCBA
                                     2029 Century Park East




                                                                     13                         12/24/18 Disregarding of Response Requirements
                                                                     14            195. Answering Paragraph 195 of the Complaint, Citibank incorporates each
                                                                     15    of its foregoing responses as if fully set forth herein.
                                                                     16            196. Answering Paragraph 196 of the Complaint, Citibank states that
                                                                     17    Plaintiff was sent a monthly billing statement for the Account for the billing period
                                                                     18    ending October 22, 2018, and the statement speaks for itself. Except as stated,
                                                                     19    denied.
                                                                     20            197. Answering Paragraph 197 of the Complaint, Citibank lacks knowledge
                                                                     21    or information at this time sufficient to form a belief as to the truth of the allegations
                                                                     22    contained in Paragraph 197 and, on that basis, denies the allegations contained in
                                                                     23    Paragraph 197.
                                                                     24            198. Answering Paragraph 198 of the Complaint, Citibank lacks knowledge
                                                                     25    or information at this time sufficient to form a belief as to the truth of the allegations
                                                                     26    contained in Paragraph 198 and, on that basis, denies the allegations contained in
                                                                     27    Paragraph 198.
                                                                     28                                               - 32 -
                                                                                 CITIBANK, N.A.’S ANSWER TO COMPLAINT AND AFFIRMATIVE DEFENSES AND COUNTERCLAIM
                                                                                                                                        Case No. 1:19-cv-00496-LJO-EPG
                                                                           LA 52596494
                                                                          Case 1:19-cv-00496-NONE-EPG Document 40 Filed 07/12/21 Page 34 of 61


                                                                     1             199. Answering Paragraph 199 of the Complaint, Citibank lacks knowledge
                                                                     2     or information at this time sufficient to form a belief as to the truth of the allegations
                                                                     3     contained in Paragraph 199 and, on that basis, denies the allegations contained in
                                                                     4     Paragraph 199.
                                                                     5             200. Answering Paragraph 200 of the Complaint, Citibank lacks knowledge
                                                                     6     or information at this time sufficient to form a belief as to the truth of the allegations
                                                                     7     contained in Paragraph 200 and, on that basis, denies the allegations contained in
                                                                     8     Paragraph 200.
                                                                     9             201. Answering Paragraph 201 of the Complaint, Citibank states that
                                                                           Paragraph 201 calls for a legal conclusion, and, therefore, no response is required.
STROOCK & STROOCK & LAVAN LLP




                                                                     10
                                                                     11    To the extent a response is required, Citibank denies that it engaged in any wrongful
                                Los Angeles, California 90067-3086




                                                                     12    or unlawful conduct.
                                     2029 Century Park East




                                                                     13            202. Answering Paragraph 202 of the Complaint, Citibank denies the
                                                                     14    allegations contained in Paragraph 202.
                                                                     15            P.    Count 16
                                                                     16                  i.     Criminal & Civil Violation of FCBA
                                                                     17                         10/11/18 Disregarding of Subsequent Statement Requirement
                                                                     18            203. Answering Paragraph 203 of the Complaint, Citibank incorporates each
                                                                     19    of its foregoing responses as if fully set forth herein.
                                                                     20            204. Answering Paragraph 204 of the Complaint, Citibank states that
                                                                     21    Plaintiff was sent a monthly billing statement for the Account for the billing period
                                                                     22    ending September 24, 2018, and the statement speaks for itself. Except as stated,
                                                                     23    denied.
                                                                     24            205. Answering Paragraph 205 of the Complaint, Citibank lacks knowledge
                                                                     25    or information at this time sufficient to form a belief as to the truth of the allegations
                                                                     26    contained in Paragraph 205 and, on that basis, denies the allegations contained in
                                                                     27    Paragraph 205.
                                                                     28                                               - 33 -
                                                                                 CITIBANK, N.A.’S ANSWER TO COMPLAINT AND AFFIRMATIVE DEFENSES AND COUNTERCLAIM
                                                                                                                                        Case No. 1:19-cv-00496-LJO-EPG
                                                                           LA 52596494
                                                                          Case 1:19-cv-00496-NONE-EPG Document 40 Filed 07/12/21 Page 35 of 61


                                                                     1             206. Answering Paragraph 206 of the Complaint, Citibank lacks knowledge
                                                                     2     or information at this time sufficient to form a belief as to the truth of the allegations
                                                                     3     contained in Paragraph 206 and, on that basis, denies the allegations contained in
                                                                     4     Paragraph 206.
                                                                     5             207. Answering Paragraph 207 of the Complaint, Citibank lacks knowledge
                                                                     6     or information at this time sufficient to form a belief as to the truth of the allegations
                                                                     7     contained in Paragraph 207 and, on that basis, denies the allegations contained in
                                                                     8     Paragraph 207.
                                                                     9             208. Answering Paragraph 208 of the Complaint, Citibank lacks knowledge
                                                                           or information at this time sufficient to form a belief as to the truth of the allegations
STROOCK & STROOCK & LAVAN LLP




                                                                     10
                                                                     11    contained in Paragraph 208 and, on that basis, denies the allegations contained in
                                Los Angeles, California 90067-3086




                                                                     12    Paragraph 208.
                                     2029 Century Park East




                                                                     13            209. Answering Paragraph 209 of the Complaint, Citibank states that
                                                                     14    Paragraph 209 calls for a legal conclusion, and, therefore, no response is required.
                                                                     15    To the extent a response is required, Citibank denies that it engaged in any wrongful
                                                                     16    or unlawful conduct.
                                                                     17            210. Answering Paragraph 210 of the Complaint, Citibank denies the
                                                                     18    allegations contained in Paragraph 210.
                                                                     19            Q.    Count 17
                                                                     20                  i.     Criminal & Civil Violation of FCBA
                                                                     21                         11/22/18 Disregarding of Subsequent Statement Requirement
                                                                     22            211. Answering Paragraph 211 of the Complaint, Citibank incorporates each
                                                                     23    of its foregoing responses as if fully set forth herein.
                                                                     24            212. Answering Paragraph 212 of the Complaint, Citibank states that
                                                                     25    Plaintiff was sent a monthly billing statement for the Account for the billing period
                                                                     26    ending September 24, 2018, and the statement speaks for itself. Except as stated,
                                                                     27    denied.
                                                                     28                                               - 34 -
                                                                                 CITIBANK, N.A.’S ANSWER TO COMPLAINT AND AFFIRMATIVE DEFENSES AND COUNTERCLAIM
                                                                                                                                        Case No. 1:19-cv-00496-LJO-EPG
                                                                           LA 52596494
                                                                          Case 1:19-cv-00496-NONE-EPG Document 40 Filed 07/12/21 Page 36 of 61


                                                                     1             213. Answering Paragraph 213 of the Complaint, Citibank lacks knowledge
                                                                     2     or information at this time sufficient to form a belief as to the truth of the allegations
                                                                     3     contained in Paragraph 213 and, on that basis, denies the allegations contained in
                                                                     4     Paragraph 213.
                                                                     5             214. Answering Paragraph 214 of the Complaint, Citibank states that
                                                                     6     Plaintiff was sent a monthly billing statement for the Account for the billing period
                                                                     7     ending October 22, 2018, and the statement speaks for itself. Except as stated,
                                                                     8     denied.
                                                                     9             215. Answering Paragraph 215 of the Complaint, Citibank lacks knowledge
                                                                           or information at this time sufficient to form a belief as to the truth of the allegations
STROOCK & STROOCK & LAVAN LLP




                                                                     10
                                                                     11    contained in Paragraph 215 and, on that basis, denies the allegations contained in
                                Los Angeles, California 90067-3086




                                                                     12    Paragraph 215.
                                     2029 Century Park East




                                                                     13            216. Answering Paragraph 216 of the Complaint, Citibank lacks knowledge
                                                                     14    or information at this time sufficient to form a belief as to the truth of the allegations
                                                                     15    contained in Paragraph 216 and, on that basis, denies the allegations contained in
                                                                     16    Paragraph 216.
                                                                     17            217. Answering Paragraph 217 of the Complaint, Citibank lacks knowledge
                                                                     18    or information at this time sufficient to form a belief as to the truth of the allegations
                                                                     19    contained in Paragraph 217 and, on that basis, denies the allegations contained in
                                                                     20    Paragraph 217.
                                                                     21            218. Answering Paragraph 218 of the Complaint, Citibank lacks knowledge
                                                                     22    or information at this time sufficient to form a belief as to the truth of the allegations
                                                                     23    contained in Paragraph 218 and, on that basis, denies the allegations contained in
                                                                     24    Paragraph 218.
                                                                     25            219. Answering Paragraph 219 of the Complaint, Citibank lacks knowledge
                                                                     26    or information at this time sufficient to form a belief as to the truth of the allegations
                                                                     27
                                                                     28                                               - 35 -
                                                                                 CITIBANK, N.A.’S ANSWER TO COMPLAINT AND AFFIRMATIVE DEFENSES AND COUNTERCLAIM
                                                                                                                                        Case No. 1:19-cv-00496-LJO-EPG
                                                                           LA 52596494
                                                                          Case 1:19-cv-00496-NONE-EPG Document 40 Filed 07/12/21 Page 37 of 61


                                                                     1     contained in Paragraph 219 and, on that basis, denies the allegations contained in
                                                                     2     Paragraph 219.
                                                                     3             220. Answering Paragraph 220 of the Complaint, Citibank states that
                                                                     4     Paragraph 220 calls for a legal conclusion, and, therefore, no response is required.
                                                                     5     To the extent a response is required, Citibank denies that it engaged in any wrongful
                                                                     6     or unlawful conduct.
                                                                     7             221. Answering Paragraph 221 of the Complaint, Citibank denies the
                                                                     8     allegations contained in Paragraph 221.
                                                                     9             R.    Count 18
                                                                                         i.     Criminal & Civil Violation of FCBA
STROOCK & STROOCK & LAVAN LLP




                                                                     10
                                                                     11                         12/24/18 Disregarding of Subsequent Statement Requirement
                                Los Angeles, California 90067-3086




                                                                     12            222. Answering Paragraph 222 of the Complaint, Citibank incorporates each
                                     2029 Century Park East




                                                                     13    of its foregoing responses as if fully set forth herein.
                                                                     14            223. Answering Paragraph 223 of the Complaint, Citibank states that
                                                                     15    Plaintiff was sent a monthly billing statement for the Account for the billing period
                                                                     16    ending September 24, 2018, and the statement speaks for itself. Except as stated,
                                                                     17    denied.
                                                                     18            224. Answering Paragraph 224 of the Complaint, Citibank lacks knowledge
                                                                     19    or information at this time sufficient to form a belief as to the truth of the allegations
                                                                     20    contained in Paragraph 224 and, on that basis, denies the allegations contained in
                                                                     21    Paragraph 224.
                                                                     22            225. Answering Paragraph 225 of the Complaint, Citibank states that
                                                                     23    Plaintiff was sent a monthly billing statement for the Account for the billing period
                                                                     24    ending October 22, 2018, and the statement speaks for itself. Except as stated,
                                                                     25    denied..
                                                                     26            226. Answering Paragraph 226 of the Complaint, Citibank lacks knowledge
                                                                     27    or information at this time sufficient to form a belief as to the truth of the allegations
                                                                     28                                               - 36 -
                                                                                 CITIBANK, N.A.’S ANSWER TO COMPLAINT AND AFFIRMATIVE DEFENSES AND COUNTERCLAIM
                                                                                                                                        Case No. 1:19-cv-00496-LJO-EPG
                                                                           LA 52596494
                                                                          Case 1:19-cv-00496-NONE-EPG Document 40 Filed 07/12/21 Page 38 of 61


                                                                     1     contained in Paragraph 226 and, on that basis, denies the allegations contained in
                                                                     2     Paragraph 226.
                                                                     3             227. Answering Paragraph 227 of the Complaint, Citibank lacks knowledge
                                                                     4     or information at this time sufficient to form a belief as to the truth of the allegations
                                                                     5     contained in Paragraph 227 and, on that basis, denies the allegations contained in
                                                                     6     Paragraph 227.
                                                                     7             228. Answering Paragraph 228 of the Complaint, Citibank lacks knowledge
                                                                     8     or information at this time sufficient to form a belief as to the truth of the allegations
                                                                     9     contained in Paragraph 228 and, on that basis, denies the allegations contained in
                                                                           Paragraph 228.
STROOCK & STROOCK & LAVAN LLP




                                                                     10
                                                                     11            229. Answering Paragraph 229 of the Complaint, Citibank lacks knowledge
                                Los Angeles, California 90067-3086




                                                                     12    or information at this time sufficient to form a belief as to the truth of the allegations
                                     2029 Century Park East




                                                                     13    contained in Paragraph 229 and, on that basis, denies the allegations contained in
                                                                     14    Paragraph 229.
                                                                     15            230. Answering Paragraph 230 of the Complaint, Citibank lacks knowledge
                                                                     16    or information at this time sufficient to form a belief as to the truth of the allegations
                                                                     17    contained in Paragraph 230 and, on that basis, denies the allegations contained in
                                                                     18    Paragraph 230.
                                                                     19            231. Answering Paragraph 231 of the Complaint, Citibank states that
                                                                     20    Paragraph 231 calls for a legal conclusion, and, therefore, no response is required.
                                                                     21    To the extent a response is required, Citibank denies that it engaged in any wrongful
                                                                     22    or unlawful conduct.
                                                                     23            232. Answering Paragraph 232 of the Complaint, Citibank denies the
                                                                     24    allegations contained in Paragraph 232.
                                                                     25            S.    Count 19
                                                                     26                  i.     Criminal & Civil Violation of FCBA
                                                                     27                         01/22/19 Disregarding of Subsequent Statement Requirement
                                                                     28                                               - 37 -
                                                                                 CITIBANK, N.A.’S ANSWER TO COMPLAINT AND AFFIRMATIVE DEFENSES AND COUNTERCLAIM
                                                                                                                                        Case No. 1:19-cv-00496-LJO-EPG
                                                                           LA 52596494
                                                                          Case 1:19-cv-00496-NONE-EPG Document 40 Filed 07/12/21 Page 39 of 61


                                                                     1             233. Answering Paragraph 233 of the Complaint, Citibank incorporates each
                                                                     2     of its foregoing responses as if fully set forth herein.
                                                                     3             234. Answering Paragraph 234 of the Complaint, Citibank states that
                                                                     4     Plaintiff was sent a monthly billing statement for the Account for the billing period
                                                                     5     ending September 24, 2018, and the statement speaks for itself. Except as stated,
                                                                     6     denied.
                                                                     7             235. Answering Paragraph 235 of the Complaint, Citibank lacks knowledge
                                                                     8     or information at this time sufficient to form a belief as to the truth of the allegations
                                                                     9     contained in Paragraph 235 and, on that basis, denies the allegations contained in
                                                                           Paragraph 235.
STROOCK & STROOCK & LAVAN LLP




                                                                     10
                                                                     11            236. Answering Paragraph 236 of the Complaint, Citibank states that
                                Los Angeles, California 90067-3086




                                                                     12    Plaintiff was sent a monthly billing statement for the Account for the billing period
                                     2029 Century Park East




                                                                     13    ending October 22, 2018, and the statement speaks for itself. Except as stated,
                                                                     14    denied.
                                                                     15            237. Answering Paragraph 237 of the Complaint, Citibank lacks knowledge
                                                                     16    or information at this time sufficient to form a belief as to the truth of the allegations
                                                                     17    contained in Paragraph 237 and, on that basis, denies the allegations contained in
                                                                     18    Paragraph 237.
                                                                     19            238. Answering Paragraph 238 of the Complaint, Citibank lacks knowledge
                                                                     20    or information at this time sufficient to form a belief as to the truth of the allegations
                                                                     21    contained in Paragraph 238 and, on that basis, denies the allegations contained in
                                                                     22    Paragraph 238.
                                                                     23            239. Answering Paragraph 239 of the Complaint, Citibank lacks knowledge
                                                                     24    or information at this time sufficient to form a belief as to the truth of the allegations
                                                                     25    contained in Paragraph 239 and, on that basis, denies the allegations contained in
                                                                     26    Paragraph 239.
                                                                     27
                                                                     28                                               - 38 -
                                                                                 CITIBANK, N.A.’S ANSWER TO COMPLAINT AND AFFIRMATIVE DEFENSES AND COUNTERCLAIM
                                                                                                                                        Case No. 1:19-cv-00496-LJO-EPG
                                                                           LA 52596494
                                                                          Case 1:19-cv-00496-NONE-EPG Document 40 Filed 07/12/21 Page 40 of 61


                                                                     1             240. Answering Paragraph 240 of the Complaint, Citibank lacks knowledge
                                                                     2     or information at this time sufficient to form a belief as to the truth of the allegations
                                                                     3     contained in Paragraph 240 and, on that basis, denies the allegations contained in
                                                                     4     Paragraph 240.
                                                                     5             241. Answering Paragraph 241 of the Complaint, Citibank lacks knowledge
                                                                     6     or information at this time sufficient to form a belief as to the truth of the allegations
                                                                     7     contained in Paragraph 241 and, on that basis, denies the allegations contained in
                                                                     8     Paragraph 241.
                                                                     9             242. Answering Paragraph 242 of the Complaint, Citibank states that
                                                                           Paragraph 242 calls for a legal conclusion, and, therefore, no response is required.
STROOCK & STROOCK & LAVAN LLP




                                                                     10
                                                                     11    To the extent a response is required, Citibank denies that it engaged in any wrongful
                                Los Angeles, California 90067-3086




                                                                     12    or unlawful conduct.
                                     2029 Century Park East




                                                                     13            243. Answering Paragraph 243 of the Complaint, Citibank denies the
                                                                     14    allegations contained in Paragraph 243.
                                                                     15            T.    Count 20
                                                                     16                  i.     Criminal & Civil Violation of FCBA
                                                                     17                         02/22/19 Disregarding of Subsequent Statement Requirement
                                                                     18            244. Answering Paragraph 244 of the Complaint, Citibank incorporates each
                                                                     19    of its foregoing responses as if fully set forth herein.
                                                                     20            245. Answering Paragraph 245 of the Complaint, Citibank states that
                                                                     21    Plaintiff was sent a monthly billing statement for the Account for the billing period
                                                                     22    ending September 24, 2018, and the statement speaks for itself. Except as stated,
                                                                     23    denied.
                                                                     24            246. Answering Paragraph 246 of the Complaint, Citibank lacks knowledge
                                                                     25    or information at this time sufficient to form a belief as to the truth of the allegations
                                                                     26    contained in Paragraph 246 and, on that basis, denies the allegations contained in
                                                                     27    Paragraph 246.
                                                                     28                                               - 39 -
                                                                                 CITIBANK, N.A.’S ANSWER TO COMPLAINT AND AFFIRMATIVE DEFENSES AND COUNTERCLAIM
                                                                                                                                        Case No. 1:19-cv-00496-LJO-EPG
                                                                           LA 52596494
                                                                          Case 1:19-cv-00496-NONE-EPG Document 40 Filed 07/12/21 Page 41 of 61


                                                                     1             247. Answering Paragraph 247 of the Complaint, Citibank states that
                                                                     2     Plaintiff was sent a monthly billing statement for the Account for the billing period
                                                                     3     ending October 22, 2018, and the statement speaks for itself. Except as stated,
                                                                     4     denied.
                                                                     5             248. Answering Paragraph 248 of the Complaint, Citibank lacks knowledge
                                                                     6     or information at this time sufficient to form a belief as to the truth of the allegations
                                                                     7     contained in Paragraph 248 and, on that basis, denies the allegations contained in
                                                                     8     Paragraph 248.
                                                                     9             249. Answering Paragraph 249 of the Complaint, Citibank lacks knowledge
                                                                           or information at this time sufficient to form a belief as to the truth of the allegations
STROOCK & STROOCK & LAVAN LLP




                                                                     10
                                                                     11    contained in Paragraph 249 and, on that basis, denies the allegations contained in
                                Los Angeles, California 90067-3086




                                                                     12    Paragraph 249.
                                     2029 Century Park East




                                                                     13            250. Answering Paragraph 250 of the Complaint, Citibank lacks knowledge
                                                                     14    or information at this time sufficient to form a belief as to the truth of the allegations
                                                                     15    contained in Paragraph 250 and, on that basis, denies the allegations contained in
                                                                     16    Paragraph 250.
                                                                     17            251. Answering Paragraph 251 of the Complaint, Citibank lacks knowledge
                                                                     18    or information at this time sufficient to form a belief as to the truth of the allegations
                                                                     19    contained in Paragraph 251 and, on that basis, denies the allegations contained in
                                                                     20    Paragraph 251.
                                                                     21            252. Answering Paragraph 252 of the Complaint, Citibank lacks knowledge
                                                                     22    or information at this time sufficient to form a belief as to the truth of the allegations
                                                                     23    contained in Paragraph 252 and, on that basis, denies the allegations contained in
                                                                     24    Paragraph 252.
                                                                     25            253. Answering Paragraph 253 of the Complaint, Citibank states that
                                                                     26    Paragraph 253 calls for a legal conclusion, and, therefore, no response is required.
                                                                     27
                                                                     28                                               - 40 -
                                                                                 CITIBANK, N.A.’S ANSWER TO COMPLAINT AND AFFIRMATIVE DEFENSES AND COUNTERCLAIM
                                                                                                                                        Case No. 1:19-cv-00496-LJO-EPG
                                                                           LA 52596494
                                                                          Case 1:19-cv-00496-NONE-EPG Document 40 Filed 07/12/21 Page 42 of 61


                                                                     1     To the extent a response is required, Citibank denies that it engaged in any wrongful
                                                                     2     or unlawful conduct.
                                                                     3             254. Answering Paragraph 254 of the Complaint, Citibank denies the
                                                                     4     allegations contained in Paragraph 254.
                                                                     5             U.    Count 21
                                                                     6                   i.     Criminal & Civil Violation of FCBA
                                                                     7                          03/22/19 Disregarding of Subsequent Statement Requirement
                                                                     8             255. Answering Paragraph 255 of the Complaint, Citibank incorporates each
                                                                     9     of its foregoing responses as if fully set forth herein.
                                                                                   256. Answering Paragraph 256 of the Complaint, Citibank states that
STROOCK & STROOCK & LAVAN LLP




                                                                     10
                                                                     11    Plaintiff was sent a monthly billing statement for the Account for the billing period
                                Los Angeles, California 90067-3086




                                                                     12    ending September 24, 2018, and the statement speaks for itself. Except as stated,
                                     2029 Century Park East




                                                                     13    denied.
                                                                     14            257. Answering Paragraph 257 of the Complaint, Citibank lacks knowledge
                                                                     15    or information at this time sufficient to form a belief as to the truth of the allegations
                                                                     16    contained in Paragraph 257 and, on that basis, denies the allegations contained in
                                                                     17    Paragraph 257.
                                                                     18            258. Answering Paragraph 258 of the Complaint, Citibank states that
                                                                     19    Plaintiff was sent a monthly billing statement for the Account for the billing period
                                                                     20    ending October 22, 2018, and the statement speaks for itself. Except as stated,
                                                                     21    denied.
                                                                     22            259. Answering Paragraph 259 of the Complaint, Citibank lacks knowledge
                                                                     23    or information at this time sufficient to form a belief as to the truth of the allegations
                                                                     24    contained in Paragraph 259 and, on that basis, denies the allegations contained in
                                                                     25    Paragraph 259.
                                                                     26            260. Answering Paragraph 260 of the Complaint, Citibank lacks knowledge
                                                                     27    or information at this time sufficient to form a belief as to the truth of the allegations
                                                                     28                                               - 41 -
                                                                                 CITIBANK, N.A.’S ANSWER TO COMPLAINT AND AFFIRMATIVE DEFENSES AND COUNTERCLAIM
                                                                                                                                        Case No. 1:19-cv-00496-LJO-EPG
                                                                           LA 52596494
                                                                          Case 1:19-cv-00496-NONE-EPG Document 40 Filed 07/12/21 Page 43 of 61


                                                                     1     contained in Paragraph 260 and, on that basis, denies the allegations contained in
                                                                     2     Paragraph 260.
                                                                     3             261. Answering Paragraph 261 of the Complaint, Citibank lacks knowledge
                                                                     4     or information at this time sufficient to form a belief as to the truth of the allegations
                                                                     5     contained in Paragraph 261 and, on that basis, denies the allegations contained in
                                                                     6     Paragraph 261.
                                                                     7             262. Answering Paragraph 262 of the Complaint, Citibank lacks knowledge
                                                                     8     or information at this time sufficient to form a belief as to the truth of the allegations
                                                                     9     contained in Paragraph 262 and, on that basis, denies the allegations contained in
                                                                           Paragraph 262.
STROOCK & STROOCK & LAVAN LLP




                                                                     10
                                                                     11            263. Answering Paragraph 263 of the Complaint, Citibank lacks knowledge
                                Los Angeles, California 90067-3086




                                                                     12    or information at this time sufficient to form a belief as to the truth of the allegations
                                     2029 Century Park East




                                                                     13    contained in Paragraph 263 and, on that basis, denies the allegations contained in
                                                                     14    Paragraph 263.
                                                                     15            264. Answering Paragraph 264 of the Complaint, Citibank states that
                                                                     16    Paragraph 264 calls for a legal conclusion, and, therefore, no response is required.
                                                                     17    To the extent a response is required, Citibank denies that it engaged in any wrongful
                                                                     18    or unlawful conduct.
                                                                     19            265. Answering Paragraph 265 of the Complaint, Citibank denies the
                                                                     20    allegations contained in Paragraph 265.
                                                                     21            V.    Count 22
                                                                     22                  i.     Criminal & Civil Violation of FCBA
                                                                     23                         Oct and Nov 18 Disregarding of Third-Party Reporting
                                                                     24                         Prohibition
                                                                     25            266. Answering Paragraph 266 of the Complaint, Citibank incorporates each
                                                                     26    of its foregoing responses as if fully set forth herein.
                                                                     27
                                                                     28                                               - 42 -
                                                                                 CITIBANK, N.A.’S ANSWER TO COMPLAINT AND AFFIRMATIVE DEFENSES AND COUNTERCLAIM
                                                                                                                                        Case No. 1:19-cv-00496-LJO-EPG
                                                                           LA 52596494
                                                                          Case 1:19-cv-00496-NONE-EPG Document 40 Filed 07/12/21 Page 44 of 61


                                                                     1             267. Answering Paragraph 267 of the Complaint, Citibank states that
                                                                     2     Plaintiff was sent a monthly billing statement for the Account for the billing period
                                                                     3     ending September 24, 2018, and the statement speaks for itself. Except as stated,
                                                                     4     denied.
                                                                     5             268. Answering Paragraph 268 of the Complaint, Citibank lacks knowledge
                                                                     6     or information at this time sufficient to form a belief as to the truth of the allegations
                                                                     7     contained in Paragraph 268 and, on that basis, denies the allegations contained in
                                                                     8     Paragraph 268.
                                                                     9             269. Answering Paragraph 269 of the Complaint, Citibank lacks knowledge
                                                                           or information at this time sufficient to form a belief as to the truth of the allegations
STROOCK & STROOCK & LAVAN LLP




                                                                     10
                                                                     11    contained in Paragraph 269 and, on that basis, denies the allegations contained in
                                Los Angeles, California 90067-3086




                                                                     12    Paragraph 269.
                                     2029 Century Park East




                                                                     13            270. Answering Paragraph 270 of the Complaint, Citibank lacks knowledge
                                                                     14    or information at this time sufficient to form a belief as to the truth of the allegations
                                                                     15    contained in Paragraph 270 and, on that basis, denies the allegations contained in
                                                                     16    Paragraph 270.
                                                                     17            271. Answering Paragraph 271 of the Complaint, Citibank lacks knowledge
                                                                     18    or information at this time sufficient to form a belief as to the truth of the allegations
                                                                     19    contained in Paragraph 271 and, on that basis, denies the allegations contained in
                                                                     20    Paragraph 271.
                                                                     21            272. Answering Paragraph 272 of the Complaint, Citibank lacks knowledge
                                                                     22    or information at this time sufficient to form a belief as to the truth of the allegations
                                                                     23    contained in Paragraph 272 and, on that basis, denies the allegations contained in
                                                                     24    Paragraph 272.
                                                                     25            273. Answering Paragraph 273 of the Complaint, Citibank states that
                                                                     26    Paragraph 273 calls for a legal conclusion, and, therefore, no response is required.
                                                                     27
                                                                     28                                               - 43 -
                                                                                 CITIBANK, N.A.’S ANSWER TO COMPLAINT AND AFFIRMATIVE DEFENSES AND COUNTERCLAIM
                                                                                                                                        Case No. 1:19-cv-00496-LJO-EPG
                                                                           LA 52596494
                                                                          Case 1:19-cv-00496-NONE-EPG Document 40 Filed 07/12/21 Page 45 of 61


                                                                     1     To the extent a response is required, Citibank denies that it engaged in any wrongful
                                                                     2     or unlawful conduct.
                                                                     3             274. Answering Paragraph 274 of the Complaint, Citibank denies the
                                                                     4     allegations contained in Paragraph 274.
                                                                     5             W.    Count 23
                                                                     6                   i.     Criminal & Civil Violation of FCBA
                                                                     7                          Nov- and Dec-18 Disregarding of Third-Party Reporting
                                                                     8                          Prohibition
                                                                     9             275. Answering Paragraph 275 of the Complaint, Citibank incorporates each
                                                                           of its foregoing responses as if fully set forth herein.
STROOCK & STROOCK & LAVAN LLP




                                                                     10
                                                                     11            276. Answering Paragraph 276 of the Complaint, Citibank states that
                                Los Angeles, California 90067-3086




                                                                     12    Plaintiff was sent a monthly billing statement for the Account for the billing period
                                     2029 Century Park East




                                                                     13    ending October 22, 2018, and the statement speaks for itself. Except as stated,
                                                                     14    denied.
                                                                     15            277. Answering Paragraph 277 of the Complaint, Citibank lacks knowledge
                                                                     16    or information at this time sufficient to form a belief as to the truth of the allegations
                                                                     17    contained in Paragraph 277 and, on that basis, denies the allegations contained in
                                                                     18    Paragraph 277.
                                                                     19            278. Answering Paragraph 278 of the Complaint, Citibank lacks knowledge
                                                                     20    or information at this time sufficient to form a belief as to the truth of the allegations
                                                                     21    contained in Paragraph 278 and, on that basis, denies the allegations contained in
                                                                     22    Paragraph 278.
                                                                     23            279. Answering Paragraph 279 of the Complaint, Citibank lacks knowledge
                                                                     24    or information at this time sufficient to form a belief as to the truth of the allegations
                                                                     25    contained in Paragraph 279 and, on that basis, denies the allegations contained in
                                                                     26    Paragraph 279.
                                                                     27
                                                                     28                                               - 44 -
                                                                                 CITIBANK, N.A.’S ANSWER TO COMPLAINT AND AFFIRMATIVE DEFENSES AND COUNTERCLAIM
                                                                                                                                        Case No. 1:19-cv-00496-LJO-EPG
                                                                           LA 52596494
                                                                          Case 1:19-cv-00496-NONE-EPG Document 40 Filed 07/12/21 Page 46 of 61


                                                                     1             280. Answering Paragraph 280 of the Complaint, Citibank lacks knowledge
                                                                     2     or information at this time sufficient to form a belief as to the truth of the allegations
                                                                     3     contained in Paragraph 280 and, on that basis, denies the allegations contained in
                                                                     4     Paragraph 280.
                                                                     5             281. Answering Paragraph 281 of the Complaint, Citibank lacks knowledge
                                                                     6     or information at this time sufficient to form a belief as to the truth of the allegations
                                                                     7     contained in Paragraph 281 and, on that basis, denies the allegations contained in
                                                                     8     Paragraph 281.
                                                                     9             282. Answering Paragraph 282 of the Complaint, Citibank states that
                                                                           Paragraph 282 calls for a legal conclusion, and, therefore, no response is required.
STROOCK & STROOCK & LAVAN LLP




                                                                     10
                                                                     11    To the extent a response is required, Citibank denies that it engaged in any wrongful
                                Los Angeles, California 90067-3086




                                                                     12    or unlawful conduct.
                                     2029 Century Park East




                                                                     13            283. Answering Paragraph 283 of the Complaint, Citibank denies the
                                                                     14    allegations contained in Paragraph 283.
                                                                     15            X.    Count 24
                                                                     16                  i.     Criminal & Civil Violation of FCBA
                                                                     17                         Nov- and Dec-18 Disregarding of Third-Party Reporting
                                                                     18                         Prohibition
                                                                     19            284. Answering Paragraph 284 of the Complaint, Citibank incorporates each
                                                                     20    of its foregoing responses as if fully set forth herein.
                                                                     21            285. Answering Paragraph 285 of the Complaint, Citibank states that
                                                                     22    Plaintiff was sent a monthly billing statement for the Account for the billing period
                                                                     23    ending November 22, 2018, and the statement speaks for itself. Except as stated,
                                                                     24    denied.
                                                                     25            286. Answering Paragraph 286 of the Complaint, Citibank lacks knowledge
                                                                     26    or information at this time sufficient to form a belief as to the truth of the allegations
                                                                     27
                                                                     28                                               - 45 -
                                                                                 CITIBANK, N.A.’S ANSWER TO COMPLAINT AND AFFIRMATIVE DEFENSES AND COUNTERCLAIM
                                                                                                                                        Case No. 1:19-cv-00496-LJO-EPG
                                                                           LA 52596494
                                                                          Case 1:19-cv-00496-NONE-EPG Document 40 Filed 07/12/21 Page 47 of 61


                                                                     1     contained in Paragraph 286 and, on that basis, denies the allegations contained in
                                                                     2     Paragraph 286.
                                                                     3             287. Answering Paragraph 287 of the Complaint, Citibank lacks knowledge
                                                                     4     or information at this time sufficient to form a belief as to the truth of the allegations
                                                                     5     contained in Paragraph 287 and, on that basis, denies the allegations contained in
                                                                     6     Paragraph 287.
                                                                     7             288. Answering Paragraph 288 of the Complaint, Citibank lacks knowledge
                                                                     8     or information at this time sufficient to form a belief as to the truth of the allegations
                                                                     9     contained in Paragraph 288 and, on that basis, denies the allegations contained in
                                                                           Paragraph 288.
STROOCK & STROOCK & LAVAN LLP




                                                                     10
                                                                     11            289. Answering Paragraph 289 of the Complaint, Citibank lacks knowledge
                                Los Angeles, California 90067-3086




                                                                     12    or information at this time sufficient to form a belief as to the truth of the allegations
                                     2029 Century Park East




                                                                     13    contained in Paragraph 289 and, on that basis, denies the allegations contained in
                                                                     14    Paragraph 289.
                                                                     15            290. Answering Paragraph 290 of the Complaint, Citibank lacks knowledge
                                                                     16    or information at this time sufficient to form a belief as to the truth of the allegations
                                                                     17    contained in Paragraph 290 and, on that basis, denies the allegations contained in
                                                                     18    Paragraph 290.
                                                                     19            291. Answering Paragraph 291 of the Complaint, Citibank lacks knowledge
                                                                     20    or information at this time sufficient to form a belief as to the truth of the allegations
                                                                     21    contained in Paragraph 291 and, on that basis, denies the allegations contained in
                                                                     22    Paragraph 291.
                                                                     23            292. Answering Paragraph 292 of the Complaint, Citibank lacks knowledge
                                                                     24    or information at this time sufficient to form a belief as to the truth of the allegations
                                                                     25    contained in Paragraph 292 and, on that basis, denies the allegations contained in
                                                                     26    Paragraph 292.
                                                                     27
                                                                     28                                               - 46 -
                                                                                 CITIBANK, N.A.’S ANSWER TO COMPLAINT AND AFFIRMATIVE DEFENSES AND COUNTERCLAIM
                                                                                                                                        Case No. 1:19-cv-00496-LJO-EPG
                                                                           LA 52596494
                                                                          Case 1:19-cv-00496-NONE-EPG Document 40 Filed 07/12/21 Page 48 of 61


                                                                     1             293. Answering Paragraph 293 of the Complaint, Citibank states that
                                                                     2     Paragraph 293 calls for a legal conclusion, and, therefore, no response is required.
                                                                     3     To the extent a response is required, Citibank denies that it engaged in any wrongful
                                                                     4     or unlawful conduct.
                                                                     5             294. Answering Paragraph 294 of the Complaint, Citibank denies the
                                                                     6     allegations contained in Paragraph 294.
                                                                     7             Y.    Count 25
                                                                     8                   i.     Criminal & Civil Violation of FCBA
                                                                     9                          Jan- and Feb-19 Disregarding of Third-Party Reporting
                                                                                                Prohibition
STROOCK & STROOCK & LAVAN LLP




                                                                     10
                                                                     11            295. Answering Paragraph 295 of the Complaint, Citibank incorporates each
                                Los Angeles, California 90067-3086




                                                                     12    of its foregoing responses as if fully set forth herein.
                                     2029 Century Park East




                                                                     13            296. Answering Paragraph 296 of the Complaint, Citibank states that
                                                                     14    Plaintiff was sent a monthly billing statement for the Account for the billing period
                                                                     15    ending December 24, 2018, and the statement speaks for itself. Except as stated,
                                                                     16    denied.
                                                                     17            297. Answering Paragraph 297 of the Complaint, Citibank lacks knowledge
                                                                     18    or information at this time sufficient to form a belief as to the truth of the allegations
                                                                     19    contained in Paragraph 297 and, on that basis, denies the allegations contained in
                                                                     20    Paragraph 297.
                                                                     21            298. Answering Paragraph 298 of the Complaint, Citibank lacks knowledge
                                                                     22    or information at this time sufficient to form a belief as to the truth of the allegations
                                                                     23    contained in Paragraph 298 and, on that basis, denies the allegations contained in
                                                                     24    Paragraph 298.
                                                                     25            299. Answering Paragraph 299 of the Complaint, Citibank lacks knowledge
                                                                     26    or information at this time sufficient to form a belief as to the truth of the allegations
                                                                     27
                                                                     28                                               - 47 -
                                                                                 CITIBANK, N.A.’S ANSWER TO COMPLAINT AND AFFIRMATIVE DEFENSES AND COUNTERCLAIM
                                                                                                                                        Case No. 1:19-cv-00496-LJO-EPG
                                                                           LA 52596494
                                                                          Case 1:19-cv-00496-NONE-EPG Document 40 Filed 07/12/21 Page 49 of 61


                                                                     1     contained in Paragraph 299 and, on that basis, denies the allegations contained in
                                                                     2     Paragraph 299.
                                                                     3             300. Answering Paragraph 300 of the Complaint, Citibank lacks knowledge
                                                                     4     or information at this time sufficient to form a belief as to the truth of the allegations
                                                                     5     contained in Paragraph 300 and, on that basis, denies the allegations contained in
                                                                     6     Paragraph 300.
                                                                     7             301. Answering Paragraph 301 of the Complaint, Citibank lacks knowledge
                                                                     8     or information at this time sufficient to form a belief as to the truth of the allegations
                                                                     9     contained in Paragraph 301 and, on that basis, denies the allegations contained in
                                                                           Paragraph 301.
STROOCK & STROOCK & LAVAN LLP




                                                                     10
                                                                     11            302. Answering Paragraph 302 of the Complaint, Citibank lacks knowledge
                                Los Angeles, California 90067-3086




                                                                     12    or information at this time sufficient to form a belief as to the truth of the allegations
                                     2029 Century Park East




                                                                     13    contained in Paragraph 302 and, on that basis, denies the allegations contained in
                                                                     14    Paragraph 302.
                                                                     15            303. Answering Paragraph 303 of the Complaint, Citibank lacks knowledge
                                                                     16    or information at this time sufficient to form a belief as to the truth of the allegations
                                                                     17    contained in Paragraph 303 and, on that basis, denies the allegations contained in
                                                                     18    Paragraph 303.
                                                                     19            304. Answering Paragraph 304 of the Complaint, Citibank states that
                                                                     20    Paragraph 304 calls for a legal conclusion, and, therefore, no response is required.
                                                                     21    To the extent a response is required, Citibank denies that it engaged in any wrongful
                                                                     22    or unlawful conduct.
                                                                     23            305. Answering Paragraph 305 of the Complaint, Citibank denies the
                                                                     24    allegations contained in Paragraph 305.
                                                                     25    VII. DEMAND FOR RELIEF
                                                                     26
                                                                     27
                                                                     28                                               - 48 -
                                                                                 CITIBANK, N.A.’S ANSWER TO COMPLAINT AND AFFIRMATIVE DEFENSES AND COUNTERCLAIM
                                                                                                                                        Case No. 1:19-cv-00496-LJO-EPG
                                                                           LA 52596494
                                                                          Case 1:19-cv-00496-NONE-EPG Document 40 Filed 07/12/21 Page 50 of 61


                                                                     1             1.    Answering Paragraph 1 of the Demand for Relief, Citibank denies the
                                                                     2     allegations and any implication that Plaintiff’s allegations have merit or Plaintiff is
                                                                     3     entitled to any relief whatsoever.
                                                                     4             2.    Answering Paragraph 2 of the Demand for Relief, Citibank denies the
                                                                     5     allegations and any implication that Plaintiff’s allegations have merit or Plaintiff is
                                                                     6     entitled to any relief whatsoever.
                                                                     7             3.    Answering Paragraph 3 of the Demand for Relief, Citibank denies the
                                                                     8     allegations and any implication that Plaintiff’s allegations have merit or Plaintiff is
                                                                     9     entitled to any relief whatsoever.
                                                                                   4.    Answering Paragraph 4 of the Demand for Relief, Citibank denies the
STROOCK & STROOCK & LAVAN LLP




                                                                     10
                                                                     11    allegations and any implication that Plaintiff’s allegations have merit or Plaintiff is
                                Los Angeles, California 90067-3086




                                                                     12    entitled to any relief whatsoever.
                                     2029 Century Park East




                                                                     13            5.    Answering Paragraph 5 of the Demand for Relief, Citibank denies the
                                                                     14    allegations and any implication that Plaintiff’s allegations have merit or Plaintiff is
                                                                     15    entitled to any relief whatsoever.
                                                                     16            6.    Answering Paragraph 6 of the Demand for Relief, Citibank denies the
                                                                     17    allegations and any implication that Plaintiff’s allegations have merit or Plaintiff is
                                                                     18    entitled to any relief whatsoever.
                                                                     19            7.    Answering Paragraph 7 of the Demand for Relief, Citibank denies the
                                                                     20    allegations and any implication that Plaintiff’s allegations have merit or Plaintiff is
                                                                     21    entitled to any relief whatsoever.
                                                                     22            8.    Answering Paragraph 8 of the Demand for Relief, Citibank denies the
                                                                     23    allegations and any implication that Plaintiff’s allegations have merit or Plaintiff is
                                                                     24    entitled to any relief whatsoever.
                                                                     25            9.    Answering Paragraph 9 of the Demand for Relief, Citibank denies the
                                                                     26    allegations and any implication that Plaintiff’s allegations have merit or Plaintiff is
                                                                     27    entitled to any relief whatsoever.
                                                                     28                                               - 49 -
                                                                                 CITIBANK, N.A.’S ANSWER TO COMPLAINT AND AFFIRMATIVE DEFENSES AND COUNTERCLAIM
                                                                                                                                        Case No. 1:19-cv-00496-LJO-EPG
                                                                           LA 52596494
                                                                          Case 1:19-cv-00496-NONE-EPG Document 40 Filed 07/12/21 Page 51 of 61


                                                                     1             10.   Answering Paragraph 10 of the Demand for Relief, Citibank denies the
                                                                     2     allegations and any implication that Plaintiff’s allegations have merit or Plaintiff is
                                                                     3     entitled to any relief whatsoever.
                                                                     4     VIII. DEMAND FOR JURY TRIAL
                                                                     5             Citibank states that Plaintiff demands a trial by jury, but denies any liability to
                                                                     6     Plaintiff and denies that Plaintiff is entitled to any relief whatsoever from Citibank.
                                                                     7     IX.     VERIFICATION
                                                                     8             Citibank denies the allegations and any implication that Plaintiff’s allegations
                                                                     9     have merit or Plaintiff is entitled to any relief whatsoever.
                                                                                                        AFFIRMATIVE DEFENSES
STROOCK & STROOCK & LAVAN LLP




                                                                     10
                                                                     11            Without assuming the burden of proof where it otherwise lies with Plaintiff,
                                Los Angeles, California 90067-3086




                                                                     12    Citibank alleges the following affirmative defenses:
                                     2029 Century Park East




                                                                     13                              FIRST AFFIRMATIVE DEFENSE
                                                                     14                                     [Failure to State a Claim]
                                                                     15            1.    The Demand, and each claim and cause of action set forth therein, fails
                                                                     16    to state a claim against Respondent.
                                                                     17                            SECOND AFFIRMATIVE DEFENSE
                                                                     18                                    [Comparative Negligence]
                                                                     19            2.    Respondent denies any legal responsibility for Claimant’s alleged
                                                                     20    damages; however, to the extent that Respondent is found to be legally responsible,
                                                                     21    Respondent’s legal responsibility is not the sole and proximate cause of Claimant’s
                                                                     22    alleged injuries, and any damages awarded to Claimant are to be apportioned in
                                                                     23    accordance with the fault and legal responsibility, if any, of all parties, persons and
                                                                     24    entities who contributed to and/or caused said damages.
                                                                     25
                                                                     26
                                                                     27
                                                                     28                                                - 50 -
                                                                                 CITIBANK, N.A.’S ANSWER TO COMPLAINT AND AFFIRMATIVE DEFENSES AND COUNTERCLAIM
                                                                                                                                        Case No. 1:19-cv-00496-LJO-EPG
                                                                           LA 52596494
                                                                          Case 1:19-cv-00496-NONE-EPG Document 40 Filed 07/12/21 Page 52 of 61


                                                                     1                              THIRD AFFIRMATIVE DEFENSE
                                                                     2                                     [Adequate Legal Remedy]
                                                                     3             3.    Each claim and cause of action of the Demand that sets forth a request
                                                                     4     for injunctive and equitable relief is barred because Claimant has an adequate legal
                                                                     5     remedy.
                                                                     6                             FOURTH AFFIRMATIVE DEFENSE
                                                                     7                                             [No Injury]
                                                                     8             4.    The Demand, and each claim and cause of action set forth therein, is
                                                                     9     barred, in whole or in part, because Claimant suffered no injury as a result of any act
                                                                           or practice of Respondent.
STROOCK & STROOCK & LAVAN LLP




                                                                     10
                                                                     11                              FIFTH AFFIRMATIVE DEFENSE
                                Los Angeles, California 90067-3086




                                                                     12                                       [Failure To Mitigate]
                                     2029 Century Park East




                                                                     13            5.    To the extent that Claimant suffered any damages as a result of the
                                                                     14    matters alleged in the Demand, Claimant failed to mitigate those damages and his
                                                                     15    claims therefore are barred, in whole or in part.
                                                                     16                              SIXTH AFFIRMATIVE DEFENSE
                                                                     17                               [Independent/Intervening Conduct]
                                                                     18            6.    Any damage, injury and/or harm sustained by Claimant was the direct
                                                                     19    and proximate result of the independent, intervening, negligent, criminal, and/or
                                                                     20    unlawful conduct of independent third parties or their agents, and not any act or
                                                                     21    omission on the part of Respondent.
                                                                     22                           SEVENTH AFFIRMATIVE DEFENSE
                                                                     23                                            [Estoppel]
                                                                     24            7.    The Demand, and each purported cause of action alleged therein, is
                                                                     25    barred by the conduct, actions and inactions of Claimant, which amount to and
                                                                     26    constitute an estoppel of the causes of action and any relief sought thereby.
                                                                     27
                                                                     28                                               - 51 -
                                                                                 CITIBANK, N.A.’S ANSWER TO COMPLAINT AND AFFIRMATIVE DEFENSES AND COUNTERCLAIM
                                                                                                                                        Case No. 1:19-cv-00496-LJO-EPG
                                                                           LA 52596494
                                                                          Case 1:19-cv-00496-NONE-EPG Document 40 Filed 07/12/21 Page 53 of 61


                                                                     1                             EIGHTH AFFIRMATIVE DEFENSE
                                                                     2                                              [Waiver]
                                                                     3             8.    The Demand, and each purported cause of action alleged therein, is
                                                                     4     barred by the conduct, action and inactions of Claimant, which amount to and
                                                                     5     constitute a waiver of any right or rights Claimant may or might have in relation to
                                                                     6     the matters alleged in the Demand.
                                                                     7                              NINTH AFFIRMATIVE DEFENSE
                                                                     8                                          [Unclean Hands]
                                                                     9             9.    The Demand, and each claim and cause of action set forth therein, is
                                                                           barred, in whole or in part, on the grounds that Claimant may obtain no relief under
STROOCK & STROOCK & LAVAN LLP




                                                                     10
                                                                     11    the Demand by reason of the doctrine of unclean hands.
                                Los Angeles, California 90067-3086




                                                                     12                             TENTH AFFIRMATIVE DEFENSE
                                     2029 Century Park East




                                                                     13                                             [Laches]
                                                                     14            10.   Claimant unreasonably has delayed taking action in connection with the
                                                                     15    alleged claims, causing substantial prejudice to Respondents, and such claims
                                                                     16    therefore are barred pursuant to the doctrine of laches.
                                                                     17                          ELEVENTH AFFIRMATIVE DEFENSE
                                                                     18                                     [Statute of Limitations]
                                                                     19            11.   The Demand, and each cause of action therein, is barred by the
                                                                     20    applicable statutes of limitations, including, without limitation, 15 U.S.C. section
                                                                     21    1666.
                                                                     22                           TWELFTH AFFIRMATIVE DEFENSE
                                                                     23                                           [Ratification]
                                                                     24            12.   The Demand, and each purported cause of action therein, is barred by
                                                                     25    the conduct, actions and inactions of Claimant under the doctrine of ratification.
                                                                     26
                                                                     27
                                                                     28                                               - 52 -
                                                                                 CITIBANK, N.A.’S ANSWER TO COMPLAINT AND AFFIRMATIVE DEFENSES AND COUNTERCLAIM
                                                                                                                                        Case No. 1:19-cv-00496-LJO-EPG
                                                                           LA 52596494
                                                                          Case 1:19-cv-00496-NONE-EPG Document 40 Filed 07/12/21 Page 54 of 61


                                                                     1                          THIRTEENTH AFFIRMATIVE DEFENSE
                                                                     2                                        [Discharge of Duty]
                                                                     3             13.   Respondent alleges that it has appropriately, completely and fully
                                                                     4     performed and discharged any and all obligations and legal duties, if any, arising out
                                                                     5     of the matters alleged in the Demand.
                                                                     6                         FOURTEENTH AFFIRMATIVE DEFENSE
                                                                     7                                       [Speculative Damages]
                                                                     8             14.   The Demand, and each claim and cause of action set forth therein, is
                                                                     9     barred, in whole or in part, on the grounds that Claimant seeks damages that are too
                                                                           speculative to permit recovery.
STROOCK & STROOCK & LAVAN LLP




                                                                     10
                                                                     11                          FIFTEENTH AFFIRMATIVE DEFENSE
                                Los Angeles, California 90067-3086




                                                                     12                                    [Contributory Negligence]
                                     2029 Century Park East




                                                                     13            15.   Claimant failed to exercise reasonable and ordinary care, caution or
                                                                     14    prudence in order to avoid incurring the damages sought by the Demand; thus, the
                                                                     15    damages, if any, sustained by Claimant were proximately caused and contributed to
                                                                     16    by the negligence of Claimant.
                                                                     17                          SIXTEENTH AFFIRMATIVE DEFENSE
                                                                     18                                         [Choice of Law]
                                                                     19            16.   The Demand, and each claim and cause of action alleged therein, is
                                                                     20    barred, in whole or in part, to the extent it is based on law other than the governing
                                                                     21    law contained in the parties’ credit card agreement.
                                                                     22                        SEVENTEENTH AFFIRMATIVE DEFENSE
                                                                     23                                           [Preemption]
                                                                     24            17.   Any state law claims are preempted by federal law.
                                                                     25
                                                                     26
                                                                     27
                                                                     28                                               - 53 -
                                                                                 CITIBANK, N.A.’S ANSWER TO COMPLAINT AND AFFIRMATIVE DEFENSES AND COUNTERCLAIM
                                                                                                                                        Case No. 1:19-cv-00496-LJO-EPG
                                                                           LA 52596494
                                                                          Case 1:19-cv-00496-NONE-EPG Document 40 Filed 07/12/21 Page 55 of 61


                                                                     1                          EIGHTEENTH AFFIRMATIVE DEFENSE
                                                                     2                         [Good Faith/Reasonable Commercial Standards]
                                                                     3              18.   Respondent at all times acted in good faith and in accordance with
                                                                     4     reasonable commercial standards, thus precluding any recovery by Claimant.
                                                                     5                          NINETEENTH AFFIRMATIVE DEFENSE
                                                                     6                            [Unintentional Violation/Bona Fide Error]
                                                                     7              19.   The claims are barred, in whole or in part, because any alleged wrongful
                                                                     8     conduct on the part of Respondent, which is assumed only for the purpose of this
                                                                     9     affirmative defense, was unintentional and resulted from a bona fide error
                                                                           notwithstanding the maintenance of procedures reasonably adapted to avoid any such
STROOCK & STROOCK & LAVAN LLP




                                                                     10
                                                                     11    error.
                                Los Angeles, California 90067-3086




                                                                     12                         TWENTIETH AFFIRMATIVE DEFENSE
                                     2029 Century Park East




                                                                     13                                       [Discharge of Duty]
                                                                     14             20.   Citibank alleges that it has appropriately, completely and fully
                                                                     15    performed and discharged any and all obligations and legal duties, if any, arising out
                                                                     16    of the matters alleged in the Complaint.
                                                                     17                        TWENTY-FIRST AFFIRMATIVE DEFENSE
                                                                     18                                     [Agreement to Arbitrate]
                                                                     19             21.   The claims alleged by Plaintiff in the Complaint are subject to binding,
                                                                     20    individual arbitration pursuant to the binding arbitration provision contained in the
                                                                     21    agreement governing Plaintiff’s account with Citibank. Citibank expressly reserves
                                                                     22    the right to elect to resolve this matter in arbitration pursuant to the parties’
                                                                     23    arbitration agreement.
                                                                     24                      TWENTY-SECOND AFFIRMATIVE DEFENSE
                                                                     25                         [Reservation of Right to Assert Other Defenses]
                                                                     26             22.   Respondent expressly reserves the right to assert such other and further
                                                                     27    affirmative defenses as may be appropriate.
                                                                     28                                               - 54 -
                                                                                 CITIBANK, N.A.’S ANSWER TO COMPLAINT AND AFFIRMATIVE DEFENSES AND COUNTERCLAIM
                                                                                                                                        Case No. 1:19-cv-00496-LJO-EPG
                                                                           LA 52596494
                                                                          Case 1:19-cv-00496-NONE-EPG Document 40 Filed 07/12/21 Page 56 of 61


                                                                     1             WHEREFORE, Citibank requests the following relief:
                                                                     2             1.    That the Complaint be dismissed with prejudice;
                                                                     3             2.    That Plaintiff take nothing from Citibank by virtue of the Complaint;
                                                                     4             3.    That judgment be entered in Citibank’s favor;
                                                                     5             4.    That the Court award Citibank its fees, expenses and costs to the full
                                                                     6     extent permitted by law; and
                                                                     7             5.    That the Court award such other relief as is just and proper under the
                                                                     8     circumstances.
                                                                     9
STROOCK & STROOCK & LAVAN LLP




                                                                     10    Dated: July 12, 2021                      STROOCK & STROOCK & LAVAN LLP
                                                                                                                     ARJUN P. RAO
                                                                     11                                              MARCOS D. SASSO
                                Los Angeles, California 90067-3086




                                                                                                                     NAMI R. KANG
                                                                     12
                                     2029 Century Park East




                                                                     13                                              By:            /s/ Marcos D. Sasso
                                                                                                                                      Marcos D. Sasso
                                                                     14                                              Attorneys for Defendant and
                                                                                                                     Counterclaimant
                                                                     15                                                   CITIBANK, N.A.
                                                                     16
                                                                     17
                                                                     18
                                                                     19
                                                                     20
                                                                     21
                                                                     22
                                                                     23
                                                                     24
                                                                     25
                                                                     26
                                                                     27
                                                                     28                                               - 55 -
                                                                                 CITIBANK, N.A.’S ANSWER TO COMPLAINT AND AFFIRMATIVE DEFENSES AND COUNTERCLAIM
                                                                                                                                        Case No. 1:19-cv-00496-LJO-EPG
                                                                           LA 52596494
                                                                          Case 1:19-cv-00496-NONE-EPG Document 40 Filed 07/12/21 Page 57 of 61


                                                                     1                                        COUNTERCLAIM
                                                                     2             Defendant and counterclaimant Citibank, N.A. (“Citibank”) alleges against
                                                                     3     plaintiff and counterdefendant Michael N. Anhar (“Anhar”) as follows:
                                                                     4                                         JURISDICTION
                                                                     5             1.    Jurisdiction over this Counterclaim is appropriate in this Court pursuant
                                                                     6     to 28 U.S.C. § 1367. This Counterclaim arises out of the same transaction or
                                                                     7     occurrence on which Anhar’s Complaint (the “Complaint”) is based and does not
                                                                     8     require for its adjudication the presence of third parties over which the Court cannot
                                                                     9     acquire jurisdiction. Anhar’s Complaint challenges the validity of the balance on
                                                                           Anhar’s delinquent credit card account with Citibank. A logical relationship exists
STROOCK & STROOCK & LAVAN LLP




                                                                     10
                                                                     11    between the Complaint and the instant Counterclaim, which seeks to recover the
                                Los Angeles, California 90067-3086




                                                                     12    balance owing on Anhar’s accounts. The issues of law and fact required to resolve
                                     2029 Century Park East




                                                                     13    the Complaint and the Counterclaim are largely the same and will rest upon much of
                                                                     14    the same evidence. Judicial economy and fairness strongly favor determining all
                                                                     15    claims arising out of Anhar’s Citibank credit card accounts in one action.
                                                                     16                                            PARTIES
                                                                     17            2.    Citibank is a national banking association located in Sioux Falls, South
                                                                     18    Dakota.
                                                                     19            3.    Citibank is informed and believes, and on that basis alleges, that Anhar
                                                                     20    is a resident of the State of California, County of Stanislaus.
                                                                     21            4.    The true names and capacities, whether individual, corporate, associate
                                                                     22    or otherwise, of counterdefendants Roes 1 through 10, inclusive, are unknown to
                                                                     23    Citibank, which therefore sues said counterdefendants by such fictitious names.
                                                                     24    Citibank is informed and believes, and thereon alleges, that each of the
                                                                     25    counterdefendants designated herein as a Roe is legally responsible in some manner
                                                                     26    for the events and happenings referred to herein and legally caused injury and
                                                                     27    damages proximately thereby to Citibank, as herein alleged.
                                                                     28                                               - 56 -
                                                                                 CITIBANK, N.A.’S ANSWER TO COMPLAINT AND AFFIRMATIVE DEFENSES AND COUNTERCLAIM
                                                                                                                                        Case No. 1:19-cv-00496-LJO-EPG
                                                                           LA 52596494
                                                                          Case 1:19-cv-00496-NONE-EPG Document 40 Filed 07/12/21 Page 58 of 61


                                                                     1                                  FACTUAL BACKGROUND
                                                                     2             5.    Citibank is the issuer of Anhar’s Citibank’s credit card account,
                                                                     3     currently ending in account number 2558 (the “Account”).
                                                                     4             6.    The Account is governed by a written Card Agreement, as amended
                                                                     5     from time-to-time.
                                                                     6             7.    The Card Agreement provides that the Account is governed by federal
                                                                     7     law and the law of South Dakota.
                                                                     8             8.    The written Card Agreement provides that, in the event Citibank refers
                                                                     9     the Account to an outside lawyer for collection, Citibank is entitled to recover its
                                                                           attorneys’ fees, plus the costs and expenses of any legal action, as permitted by law.
STROOCK & STROOCK & LAVAN LLP




                                                                     10
                                                                     11            9.    Anhar used and made payments on the Account, and ultimately
                                Los Angeles, California 90067-3086




                                                                     12    defaulted on the Account.
                                     2029 Century Park East




                                                                     13            10.   As of January 12, 2021, the outstanding balance due on the 2558
                                                                     14    Account is $3,540.65.
                                                                     15                                 FIRST CAUSE OF ACTION
                                                                     16                              (Breach of Credit Card Agreement)
                                                                     17            11.   Citibank re-alleges, and incorporates by reference, the allegations of
                                                                     18    paragraphs 1 through 10 above.
                                                                     19            12.   Pursuant to the terms of the Card Agreement, Anhar agreed, in
                                                                     20    consideration of Citibank extending credit, to pay for any transactions charged to the
                                                                     21    Account, including, as applicable, fees and finance charges. In reliance upon the
                                                                     22    provisions of the Card Agreement, Citibank did extend credit pursuant thereto at the
                                                                     23    request of Anhar.
                                                                     24            13.   Citibank has duly performed all the conditions precedent on its part
                                                                     25    required to be performed under the Card Agreement.
                                                                     26
                                                                     27
                                                                     28                                               - 57 -
                                                                                 CITIBANK, N.A.’S ANSWER TO COMPLAINT AND AFFIRMATIVE DEFENSES AND COUNTERCLAIM
                                                                                                                                        Case No. 1:19-cv-00496-LJO-EPG
                                                                           LA 52596494
                                                                          Case 1:19-cv-00496-NONE-EPG Document 40 Filed 07/12/21 Page 59 of 61


                                                                     1             14.   Anhar has breached the Card Agreement by failing to make timely
                                                                     2     payments on the Account. Accordingly, Citibank seeks to recover from Anhar the
                                                                     3     balance owing on the Account, which is at least $3,540.65.
                                                                     4             15.   Pursuant to the terms of the Card Agreement, Citibank is entitled to
                                                                     5     interest on the unpaid principal sums advanced by Citibank at the agreed contract
                                                                     6     rate of interest. Citibank will ask leave of this Court to amend its Counterclaim at
                                                                     7     the time of trial, to conform to proof, to state the exact amount of interest to which
                                                                     8     Citibank is entitled.
                                                                     9             16.   Citibank will incur attorneys’ fees and costs in connection with this
                                                                           matter, in an amount to be determined at trial, which Citibank is entitled to recover
STROOCK & STROOCK & LAVAN LLP




                                                                     10
                                                                     11    from Anhar pursuant to the written Card Agreement governing the Account.
                                Los Angeles, California 90067-3086




                                                                     12                                SECOND CAUSE OF ACTION
                                     2029 Century Park East




                                                                     13                  (Common Counts/Account Stated/Money Had And Received)
                                                                     14            17.   Citibank re-alleges, and incorporates by reference, the allegations of
                                                                     15    paragraphs 1 through 16 above.
                                                                     16            18.   Citibank alleges that Anhar is indebted to Citibank in the amount of at
                                                                     17    least $3,540.65 for money had and received by Anhar for the use and benefit of
                                                                     18    Anhar, arising out of Anhar’s use of the Account, issued by Citibank to Anhar at the
                                                                     19    insistence and request of Anhar. Although demand has been made on Anhar, no part
                                                                     20    of said sum has been paid and there is now owing and unpaid the principal sum of
                                                                     21    $3,540.65.
                                                                     22            19.   Citibank alleges that Anhar is indebted to Citibank in the amount of
                                                                     23    $3,540.65, being the balance due on the Account. Citibank further alleges that
                                                                     24    demands have been made by Citibank for payment of this sum and Anhar has failed
                                                                     25    and refuses to make payments. Citibank further alleges that there is an account
                                                                     26    stated by operation of law where Citibank billed Anhar for the Account and received
                                                                     27    no proper objections.
                                                                     28                                               - 58 -
                                                                                 CITIBANK, N.A.’S ANSWER TO COMPLAINT AND AFFIRMATIVE DEFENSES AND COUNTERCLAIM
                                                                                                                                        Case No. 1:19-cv-00496-LJO-EPG
                                                                           LA 52596494
                                                                          Case 1:19-cv-00496-NONE-EPG Document 40 Filed 07/12/21 Page 60 of 61


                                                                     1             WHEREFORE, Citibank prays for judgment against Anhar, as follows:
                                                                     2             (a)   For the principal sum of $3,540.65 on the Account;
                                                                     3             (b)   For attorneys’ fees pursuant to contract and according to proof;
                                                                     4             (c)   For prejudgment interest according to proof;
                                                                     5             (d)   For costs of suit incurred; and
                                                                     6             (e)   For any other and further relief as the Court may deem just and proper.
                                                                     7
                                                                           Dated: July 12, 2021                      STROOCK & STROOCK & LAVAN LLP
                                                                     8                                               ARJUN P. RAO
                                                                                                                     MARCOS D. SASSO
                                                                     9                                               NAMI R. KANG
STROOCK & STROOCK & LAVAN LLP




                                                                     10
                                                                                                                     By:             Marcos D. Sasso
                                                                     11                                                              Marcos D. Sasso
                                Los Angeles, California 90067-3086




                                                                                                                     Attorneys for Defendant and
                                                                     12                                              Counterclaimant
                                     2029 Century Park East




                                                                                                                          CITIBANK, N.A.
                                                                     13
                                                                     14
                                                                     15
                                                                     16
                                                                     17
                                                                     18
                                                                     19
                                                                     20
                                                                     21
                                                                     22
                                                                     23
                                                                     24
                                                                     25
                                                                     26
                                                                     27
                                                                     28                                               - 59 -
                                                                                 CITIBANK, N.A.’S ANSWER TO COMPLAINT AND AFFIRMATIVE DEFENSES AND COUNTERCLAIM
                                                                                                                                        Case No. 1:19-cv-00496-LJO-EPG
                                                                           LA 52596494
                                                                          Case 1:19-cv-00496-NONE-EPG Document 40 Filed 07/12/21 Page 61 of 61


                                                                     1                                CERTIFICATE OF SERVICE
                                                                     2             I hereby certify that on July 12, 2021 a copy of the foregoing CITIBANK,
                                                                     3     N.A.’S ANSWER TO COMPLAINT AND AFFIRMATIVE DEFENSES AND
                                                                     4     COUNTERCLAIM was filed electronically and served by mail on anyone unable to
                                                                     5     accept electronic filing. Notice of this filing will be sent by e-mail to all parties by
                                                                     6     operation of the court’s electronic filing system or by mail to anyone unable to
                                                                     7     accept electronic filing as indicated on the Notice of Electronic Filing. Parties may
                                                                     8     access this filing through the court’s EM/ECF System.
                                                                     9
STROOCK & STROOCK & LAVAN LLP




                                                                     10                                                         /s/ Marcos D. Sasso
                                                                                                                                  Marcos D. Sasso
                                                                     11
                                Los Angeles, California 90067-3086




                                                                           Via Mail
                                                                     12
                                     2029 Century Park East




                                                                           Michael N. Anhar , ProSe
                                                                     13    3183 Kendra Ct.
                                                                           Turlock, CA 95382
                                                                     14
                                                                     15
                                                                     16
                                                                     17
                                                                     18
                                                                     19
                                                                     20
                                                                     21
                                                                     22
                                                                     23
                                                                     24
                                                                     25
                                                                     26
                                                                     27
                                                                     28                                               -1-
                                                                                                                                               CERTIFICATE OF SERVICE
                                                                                                                                           Case No. 1:19-cv-00496-LJO-EPG
                                                                           LA 52596494
